EXHIBIT 10.56

LICENSE AND COLLABORATION AGREEMENT

BY AND BETWEEN

NUVELO, INC.

AND

BAYER HEALTHCARE AG



--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

LICENSE AND COLLABORATION AGREEMENT

THIS LICENSE AND COLLABORATION AGREEMENT (“Agreement”) is made as of January 4,
2006 (the “Effective Date”) by and between NUVELO, INC., a Delaware corporation
having its principal place of business at 201 Industrial Road, Suite 310, San
Carlos, Ca 94070-6211 (“Nuvelo”) and BAYER HEALTHCARE AG, a corporation
organized and existing under the laws of Germany and having its principal office
at 51368 Leverkusen, Germany (“Bayer”). Nuvelo and Bayer are sometimes referred
to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS Nuvelo is the exclusive licensee of worldwide rights to a polypeptide
known as Alfimeprase (as defined in Exhibit A);

WHEREAS, Bayer has significant experience in the development, marketing,
promotion and sale of pharmaceutical products and can make significant
contributions to the successful global development and commercialization of
Licensed Product (as defined in Exhibit A);

WHEREAS, Nuvelo and Bayer wish to collaborate in the global development and
commercialization of Licensed Product, on the terms and conditions in this
Agreement;

NOW THEREFORE, for and in consideration of the foregoing premises and the
covenants, representations and agreements set forth below, the Parties,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used but not otherwise defined herein have the meanings
provided in Exhibit A.

ARTICLE 2

GRANT OF LICENSES AND OTHER RIGHTS

2.1 Nuvelo Technology Licenses. Subject to the terms and conditions of this
Agreement, Nuvelo hereby grants to Bayer, and Bayer hereby accepts, an
exclusive, fee-bearing license under Nuvelo Technology to develop, use, sell,
offer to sell, have sold, import, export, transfer physical possession of and
transfer title or interest in and to Licensed Product in the Bayer Territory.
Bayer will have the right to grant sublicenses under the foregoing license only
as set forth in Section 2.4.

2.2 Trademark License. Subject to the terms and conditions of this Agreement,
including without limitation Article 6, Nuvelo hereby grants to Bayer an
exclusive, royalty-free license under Nuvelo’s entire right, title and interest
in and to the Product Trademarks, to use and



--------------------------------------------------------------------------------

display the Product Trademarks in connection with the Commercialization of
Licensed Product in the Bayer Territory. Bayer will have the right to grant
sublicenses under the foregoing license only as set forth in Section 2.4.

2.3 Bayer Technology License. Subject to the terms and conditions of this
Agreement, Bayer hereby grants to Nuvelo, and Nuvelo hereby accepts, an
exclusive, fully paid- up, royalty-free, sublicensable license in the United
States under Bayer Technology to make, have made, use, sell, offer to sell, have
sold, import, export, transfer physical possession of and transfer title or
interest in and to Licensed Product in the United States.

2.4 Sublicensing.

(a) Subject to this Section 2.4, Bayer will have the right to sublicense any of
its rights under Section 2.1 or 2.2, provided that Bayer may grant a sublicense
only to Sublicensees who are distributors doing business in one or more
Sublicense Countries. Any such sublicense will require the Sublicensee to comply
with the obligations of Bayer as contained herein (specifically including,
without limitation, obligations under Articles 8 and 10 and Section 17.15), and
include an obligation of the Sublicensee to account for and report its sales of
Licensed Product to Bayer on the same basis as if such sales were Net Sales by
Bayer. Any sublicense will provide for the termination of the sublicense or the
conversion to a license directly between the Sublicensee and Nuvelo, at the
option of Nuvelo, upon termination of this Agreement pursuant to Article 15.
Bayer will forward to Nuvelo a copy of each fully executed sublicense agreement
within sixty (60) days of the execution of the agreement.

(b) Bayer will remain responsible for the full and complete performance of all
of Bayer’s obligations and duties under this Agreement, whether the obligations
and duties are performed by Bayer or by any Sublicensee. For the avoidance of
doubt, Bayer will forward to Nuvelo and Bayer acknowledges that Nuvelo will be
entitled to receive, Royalties on Net Sales of Licensed Product(s) sold by
Sublicensees hereunder and that Bayer will be responsible to Nuvelo for paying
Royalties due on Net Sales of Licensed Product sold by Sublicensees.

2.5 Right of First Refusal. If Nuvelo, in its sole discretion, decides to offer
to a Third Party an exclusive or co-exclusive license to Commercialize Licensed
Product in the United States, it shall offer such a license to Bayer (or, at
Bayer’s option, Bayer’s Affiliate) on terms no less favorable to Bayer than
those offered to that Third Party, provided that Bayer’s (or its Affiliate’s, as
applicable) commercial infrastructure in the United States, including without
limitation its United States market coverage, the size and capabilities of its
United States Field Force, and its reimbursement expertise are, in Nuvelo’s sole
discretion, at least equal to those of the Third Party. If Bayer (or its
Affiliate, as applicable) fails to accept such terms within fifteen
(15) business days of Nuvelo’s offer, Nuvelo shall be free to offer such a
license to the Third Party for a period of nine (9) months thereafter, provided
that the terms offered to the Third Party are not, in the reasonable judgment of
Nuvelo, less attractive to Nuvelo, taken as a whole, than the terms previously
offered to Bayer. The provisions of this Section 2.5 do not apply to any merger,
acquisition or other business combination to which Nuvelo may be a party,
whether or not such a transaction involves an assignment of Nuvelo’s rights
under this Agreement as contemplated by Section 17.5



--------------------------------------------------------------------------------

2.6 Assignment to Bayer. Promptly after the Effective Date, Nuvelo will transfer
to Bayer all of Nuvelo’s right, title and interest in all Regulatory Filings,
Drug Approval Applications and Regulatory Approvals owned or controlled in each
case by Nuvelo in the Bayer Territory, and will deliver to Bayer all
correspondence between Nuvelo and Regulatory Authorities relating to all
Regulatory Filings, Drug Approval Applications and Regulatory Approvals in the
Bayer Territory that are Controlled by Nuvelo.

2.7 Retained Rights. With respect to the licenses granted under this Article 2,
Nuvelo reserves for itself and its Affiliates the exclusive (subject to Article
7) right to make and have made Licensed Product under Nuvelo Technology and
Nuvelo Materials and Manufacturing Information in the Bayer Territory for the
purpose of supplying (i) the requirements for Licensed Product of Nuvelo and any
Nuvelo licensee for use in the Nuvelo Territory and (ii) Bayer’s requirements
for Licensed Product pursuant to this Agreement. In addition, Nuvelo retains a
non-exclusive, sublicensable (with Bayer approval, which shall not be
unreasonably withheld) right to distribute and use Licensed Product in the Bayer
Territory exclusively for non-commercial research and Development purposes,
provided that no Bayer approval will be required under this Section 2.7 with
regard to Nuvelo activities in the Bayer Territory conducted under a Global
Development Program. For the avoidance of doubt, Nuvelo retains all rights in
Nuvelo Technology and the Nuvelo Materials and Nuvelo Manufacturing Information
not expressly licensed hereunder, including the right to make, have made, use,
sell, lease, offer to sell or lease, have sold, import, export or otherwise
exploit, transfer physical possession of and transfer title or interest in and
to products, other than Licensed Product, for any purpose in the Bayer
Territory.

2.8 Annual Reports. On each anniversary of this Agreement, each Party will
provide the other Party with a detailed written report setting forth all
Development, regulatory, and Commercialization activities (pursuant to Articles
4, 5, and 6) for Licensed Product that have been conducted by such reporting
Party during the past year. At the other Party’s request, the reporting Party
will promptly discuss with the other Party such annual report and any progress
made by the reporting Party regarding its Development, regulatory and
Commercialization activities.

ARTICLE 3

MANAGEMENT OF ACTIVITIES

3.1 Generally. Subject to the other provisions of this Agreement, the Parties
agree that the principal objectives of the Parties hereunder are to jointly
continue Nuvelo’s in-progress worldwide Development and Commercialization of
Licensed Product, including, without limitation, by sponsoring various clinical
studies in the United States and worldwide in support of obtaining global
Regulatory Approval of Licensed Product. The Parties agree that they shall
establish a formal framework within which they will discuss strategies for the
worldwide Development and Commercialization during the Term.

3.2 Joint Steering Committee. The formal framework referred to in Section 3.1
shall be headed by a Joint Steering Committee (the “JSC”), with such
subcommittees as the JSC may establish from time to time as it deems
appropriate, including, without limitation, standing subcommittees for
Development and Commercialization as more fully described in Article 4 and
Article 6. The Parties will establish the JSC within ten (10) days of the
Effective Date.



--------------------------------------------------------------------------------

3.3 Membership of JSC. The JSC will be comprised of at least three (3) members
representing each Party, all of whom shall have appropriate expertise and
seniority to enable them to make decisions on behalf of the Parties with respect
to the issues falling within the jurisdiction of the JSC. Either Party, in its
sole discretion, may substitute members of the JSC from time to time upon
written notice to the other Party, provided, however that, without limiting the
generality of the foregoing, a key objective with respect to membership in the
JSC shall be preserving continuity. The JSC shall be chaired at each meeting by
a representative of the Party hosting that meeting, as described in Section 3.5.
One representative of each of Bayer and Nuvelo from the JDC and from the JCC
shall take part in all meetings of the JSC.

3.4 Responsibilities of JSC. The JSC shall have responsibility for overseeing
and coordinating the global Development and Commercialization of Licensed
Product, including the following specific responsibilities:

(a) establishing a global strategy for the Development and Commercialization of
Licensed Product, and overseeing the implementation of such strategy worldwide;

(b) reviewing and approving, or as appropriate amending, all plans, programs,
proposals and budgets developed by the JDC and JCC, including, without
limitation, Global Development Programs and the annual budget for Development
Expenses associated with Global Development Programs;

(c) evaluating the broad range of indications for which Development of Licensed
Product might be appropriate;

(d) determining whether the Parties should reprioritize their Development
activities based on the JSC’s ongoing evaluation of all such potential
indications and adjusting any associated Milestone Events and Milestone Payments
due hereunder accordingly; and

(e) performing such other functions as are set forth herein or as the Parties
may mutually agree in writing.

3.5 Administrative Matters.

(a) The JSC will establish its own procedural rules for its operation,
consistent with the terms of this Article 3. The chairperson of the JSC will be
responsible for calling regular meetings of the JSC and for leading the
meetings. The chairperson of each JSC meeting will alternate between the
Parties. Regular meetings of the JSC will be held at least once per calendar
quarter either by phone, videoconference or in person. The JSC also shall meet
as necessary, either by phone or in person, to timely address all matters it is
called upon to resolve by the JDC or the JCC. A JSC member of the Party hosting
the JSC meeting will serve as secretary of that meeting. Within ten
(10) business days following each meeting, the secretary of the meeting will
prepare and distribute to all members of the JSC the written minutes of the
meeting. The minutes will provide a reasonably detailed description of the
meeting discussions and a list of any actions, decisions or determinations
approved by the JSC. The minutes of each



--------------------------------------------------------------------------------

JSC meeting will be approved or disapproved by each member within ten
(10) business days of receipt, and revised as necessary, at the next meeting.
Final minutes of each meeting will be distributed to the members of the JSC by
the chairperson prior to commencement of the next meeting. Each Party shall bear
its own costs associated with its participation on the JSC, including all travel
and living expenses.

(b) If a Party’s representative is unable to attend a meeting, that Party may
designate an alternate representative with decision making authority for that
Party to attend the meeting. Any decision made by that attendee will be
considered to be a decision made by the absent representative. In addition, each
Party may, at its discretion (and with the consent of the other Party), invite
additional employees, consultants or scientific advisors to attend any JSC
meetings, provided that any individual so invited will not have any voting power
at such JSC meetings. A quorum for each JSC meeting will consist of at least two
(2) members from each Party.

3.6 Decision Making. The JSC will operate by consensus. The representatives from
each Party will have collectively one vote on behalf of that Party. If the
members of the JSC cannot reach consensus on any matter that comes before the
JSC, then:

(a) Bayer shall have the deciding vote on the JSC with respect to any matter
that relates entirely or substantially to (i) a Country Specific Trial required
to support Regulatory Approval solely in one country in the Bayer Territory;
(ii) Unilateral Activities (as defined in Section 4.8) pursued by Bayer; and
(iii) Commercialization of Licensed Product in the Bayer Territory (except with
respect to any issue pertaining to a Global Brand); and

(b) Nuvelo shall have the deciding vote on the JSC with respect to any matter
that relates entirely or substantially to (i) a Country Specific Trial required
to support Regulatory Approval solely in the United States; (ii) Unilateral
Activities (as defined in Section 4.8) pursued by Nuvelo;
(iii) Commercialization of Licensed Product in the Nuvelo Territory; (iv) Global
Development Programs; and (v) if the Parties decide to use a Global Brand for a
particular indication as provided in Section 6.2(a), Global Brand issues.

For the avoidance of doubt, control of decision-making authority for any matter
as provided above will not relieve the Party with control from any of its
representations, warranties and/or covenants in this Agreement, nor will it
enable that Party to unilaterally modify or amend the terms of this Agreement.

3.7 Dispute Resolution. Notwithstanding the foregoing, if either Party
reasonably believes that the final decision of the Party authorized to cast the
deciding vote above would prevent or significantly impinge on the other Party’s
ability to undertake the Development or Commercialization of a Licensed Product
in such other Party’s portion of the Territory, then the other Party shall have
the right to refer such decision to the Chief Executive Officer of Nuvelo and
the Head of the Pharmaceutical Division of Bayer, and such dispute shall be
resolved in accordance with Section 16.1. Until such dispute is resolved, the
Parties shall refrain from taking action on the decision; provided that this
Section shall not apply to any decision relating to a Clinical Trial required by
a Regulatory Authority in a Party’s portion of the Territory, and the affected
Party shall be entitled to conduct such Clinical Trial as so required.



--------------------------------------------------------------------------------

ARTICLE 4

DEVELOPMENT

4.1 Diligence; Compliance.

(a) Following the Effective Date, each Party will use Commercially Reasonable
Efforts to undertake Development of Licensed Product in all indications agreed
to by the Parties in each Party’s portion of the Territory in the manner
contemplated in this Agreement. Without limiting the foregoing, Bayer will
endeavor to file a Drug Approval Application with respect to obtaining
Regulatory Approval of a first indication for Licensed Product in Europe and
Canada within [    *    ] after the date that Nuvelo files a Drug Approval
Application in the United States for that same indication and both Parties will
thereafter use Commercially Reasonable Efforts to obtain Regulatory Approval for
the Licensed Product in such countries.

(b) To the extent applicable, Bayer agrees to maintain all regulatory and
governmental permits, licenses and approvals and to comply with all Bayer
Territory Drug Laws that are applicable to its activities in each country in the
Bayer Territory and the particular stage of Development of Licensed Product in
such country in the Bayer Territory. In addition, to the extent applicable,
Bayer will comply with good laboratory practices (“GLP”), good clinical
practices (“GCP”) and good manufacturing practices (“GMP”) as these standards
are defined in accordance with the applicable guidance and regulations including
the International Conference of Harmonization (ICH). To the extent applicable,
Nuvelo agrees to maintain all regulatory and governmental permits, licenses and
approvals and to comply with all US Drug Laws that are applicable to its
activities in the Nuvelo Territory and the particular stage of Development of
Licensed Product in the Nuvelo Territory. In addition, to the extent applicable,
Nuvelo will comply with GLP, GCP and GMP as these standards are defined in
accordance with the applicable FDA rules and regulations.

4.2 Joint Development Committee. Within ten (10) days after the Effective Date,
the Parties will establish a Joint Development Committee (the “JDC”) comprised
of at least three (3) members representing each Party, all of whom shall have
appropriate expertise and seniority to enable them to make decisions on behalf
of the Parties with respect to the issues falling within the jurisdiction of the
JDC. The JDC will follow the organizational and meeting procedures set forth in
Section 4.4.

4.3 JDC Responsibilities. The JDC will be responsible for developing a plan for
the overall worldwide strategy for the Development of Licensed Product
including, without limitation the following:

(a) reviewing and recommending to the JSC Global Development Programs and
Country Specific Trials for each country, including any changes to Global
Development Programs as the JDC considers appropriate in response to Regulatory
Authority requirements imposed or directed following preparation of an annual
budget for a Global Development Program, and managing and allocating clinical
drug supply of Licensed Product to facilitate Global Development Programs,
Country Specific Trials and Phase 4 Clinical Trials for post-launch marketing
support, or other purposes;

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) reviewing and recommending to the JSC a detailed annual budget and a
three-year projection for Development Expenses associated with Global
Development Programs beginning with the 2007 calendar year, the Parties having
approved the budget for Global Development Programs in 2006 prior to the
Effective Date, a summary of which is attached hereto as Exhibit E;

(c) establishing and recommending to the JSC forecasts for non-clinical and
clinical supply of Licensed Product;

(d) together with the JCC, recommending to the JSC Phase 4 Clinical Trials and
target product profiles for Licensed Product, including acute peripheral
arterial occlusion, catheter occlusion, stroke, deep vein thrombosis, and other
indications for Licensed Product as they are identified as potential indications
for which the Parties intend to Develop Licensed Product;

(e) facilitating the exchange of all data, Information, Materials or results
relating to Licensed Product; and

(f) performing such other functions as appropriate to further Development of
Licensed Product in the Territory.

4.4 Decision Making; Administrative Matters.

(a) Decision Making. The JDC will operate by consensus. The representatives from
each Party will have collectively one vote on behalf of that Party. If the
members of the JDC cannot reach consensus on a matter, the matter will be
referred to the JSC for resolution as provided in Section 3.6, and a special
meeting of the JSC may be called for such purpose.

(b) Administrative Matters. The JDC will establish its own procedural rules for
its operation, consistent with the terms of this Article 4. The chairperson for
each meeting of the JDC will be a representative of the Party hosting that
meeting. The chairperson will be responsible for calling regular meetings of the
JDC and for leading the meetings. The regular meetings will be held at least
once per calendar quarter either by phone, videoconference or in person. The
chairperson of each JDC meeting will alternate between the parties. A JDC member
of the Party hosting the JDC meeting will serve as secretary of that meeting.
Within ten (10) business days following each meeting, the secretary of the
meeting will prepare and distribute to all members of the JDC the written
minutes of the meeting. The minutes will provide a reasonably detailed
description of the meeting discussions and a list of any actions, decisions or
determinations approved by the JDC. The minutes of each JDC meeting will be
approved or disapproved by each member within ten (10) business days of receipt,
and revised as necessary, at the next meeting. Final minutes of each meeting
will be distributed to the members of the JDC by the chairperson prior to
commencement of the next meeting. Each Party shall bear its own costs associated
with its participation on the JDC, including all travel and living expenses.

(c) Attendance at JDC Meetings. If a Party’s representative is unable to attend
a meeting, that Party may designate an alternate representative with decision
making authority for that Party to attend, the meeting. Any decision made by
that attendee will be considered to be a decision made by the absent
representative. In addition, each Party may, at its discretion (and



--------------------------------------------------------------------------------

with the consent of the other Party), invite additional employees, consultants
or scientific advisors to attend any JDC meetings, provided that any individual
so invited will not have any voting power at such JDC meetings. A quorum for
each JDC meeting will consist of at least two (2) members from each Party.

4.5 Information and Data. Each Party will disclose to the other Party all
material scientific, medical or technical information relating to Licensed
Product that it discovers in the course of its Development activities in its
portion of the Territory, promptly after it is learned or its materiality is
appreciated. Nuvelo will own and maintain a Clinical Trial database containing
data from all Global Development Programs and all Country Specific Trials in the
Territory. In addition, Bayer will maintain a database that contains all
Clinical Trial data accumulated by Bayer from Global Development Programs and
Country Specific Trials conducted or sponsored by Bayer. Each Party will be
entitled to have access, during regular business hours and upon reasonable
advance notice, to the other Party’s database. Each Party will own the complete
interest in all data and Information generated by such Party in its Clinical
Trials of Licensed Product, however the other Party will have the right to use
all such data and Information for any purpose necessary for the other Party to
Develop and Commercialize Licensed Product in such other Party’s Territory.

4.6 Quality Assurance Audit. Nuvelo will have the right to conduct reasonable
quality assurance audits with respect to all facilities, operations and
laboratories (and any records related thereto) operated by Bayer or its Third
Party subcontractors, where Development activities are conducted, as is
reasonably necessary solely for the purpose of verifying Bayer’s conformance
with applicable GMP, GLP, GCP and other regulatory requirements in each country
in the Bayer Territory. All audits initiated by Nuvelo will be conducted at
Nuvelo’s sole expense, upon reasonable prior notice to Bayer, and during regular
business hours. Bayer will have the right to conduct reasonable quality
assurance audits with respect to all facilities, operations and laboratories
(and any records related thereto) operated by Nuvelo or its Third Party
contractors where Development or manufacturing activities for Licensed Product
are conducted, including the right to audit activities that formed the basis of
CMC documentation, only to the extent reasonably necessary for Bayer to carry
out its Development and Commercialization obligations hereunder and as is
reasonably necessary solely for the purpose of verifying Nuvelo’s conformance
with applicable GMP, GLP, GCP and other regulatory requirements in the Nuvelo
Territory. All audits initiated by Bayer will be conducted at Bayer’s sole
expense, upon reasonable prior notice to Nuvelo, and during regular business
hours.

4.7 Funding.

(a) All Development Expenses incurred in conducting the Global Development
Programs will be funded jointly by the Parties, with Bayer responsible for forty
percent (40%) of all such Development Expenses, and Nuvelo responsible for sixty
percent (60%) of all such Development Expenses, subject to the provisions of
this Section 4.7. Reimbursable Development Expenses for the Global Development
Programs will include all amounts actually incurred up to the amounts budgeted
and approved pursuant to Sections 3.4 and 4.3(b), and any additional Development
Expenses incurred in conducting the Global Development Program up to [    *    ]
percent ([    *    ]%) in excess of the total amounts so budgeted. Development
Expenses incurred in conducting Global Development Programs in excess of
[    *    ]% of the amounts so budgeted shall

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

also be reimbursed if both Parties approve the excess Development Expenses
(either before or after they are incurred). Within thirty (30) days after the
end of each calendar quarter, the Parties will send to each other written
statements showing Development Expenses incurred by it during that calendar
quarter in connection with Global Development Programs. Within fifty (50) days
after the end of each calendar quarter, the Party that has incurred less than
its pro rata share of Development Expenses for Global Development Programs
during that calendar quarter shall reimburse the other Party, so that following
any such Development Expense reimbursement Nuvelo will have incurred sixty
percent (60%) of such Development Expenses and Bayer will have incurred forty
percent (40%) of such Development Expenses during that calendar quarter.

(b) Nuvelo will not be obligated to expend more than [     *    ] Dollars
($[    *    ]) as its share of Development Expenses for Global Development
Programs for Licensed Product in any calendar year during the term of this
Agreement (the “Nuvelo Development Cap”). If the JSC approves an annual budget
for such Global Development Programs, [    *    ] percent ([    *    ]%) of
which would exceed the Nuvelo Development Cap, or if during the course of any
calendar year Nuvelo incurs agreed-upon Development Expenses that exceed the
Nuvelo Development Cap, upon Nuvelo’s written request, Bayer will have the
right, but not the obligation to advance any such excess amounts. Bayer will
have the right to recover any such advances by reducing royalties payable to
Nuvelo under Section 8.3 by [    *    ] percent ([    *    ]%) on annual Net
Sales of Licensed Products less than or equal to [    *    ] Dollars
($[    *    ]) and [    *    ] percent ([    *    ]%) on annual Net Sales of
Licensed Products in excess of [    *    *    ] Dollars. In addition, all
amounts owed to Bayer as a result of any advances made by Bayer under this
Section 4.7(b) will become due and payable within [*] ([*]) business days
following the earlier of (i) the tenth anniversary of the Effective Date; and
(ii) any merger or acquisition of the equity or assets of Nuvelo pursuant to
which a single Third Party acquires control of more than fifty percent (50%) of
the voting securities of Nuvelo.

(c) Upon reasonable notice, during normal business hours, and no more than once
per calendar year, each Party shall have the right to have independent,
certified public accountants, which shall be reasonably acceptable to the
audited Party, audit the records of the other Party with respect to Development
Expenses incurred by the audited Party during the previous three (3) calendar
years. The report of such accountant will be limited to a certificate verifying
the correctness of such Development Expenses as previously reported by the
audited Party, or identifying any discrepancy between actual and reported
Development Expenses, along with an explanation of the basis for such a finding.
The result of the audit and the audit report shall be subject to Article 12. The
results of such audit may be disputed by the audited Party in accordance with
Section 16.1. If an audit discloses a discrepancy between actual and reported
Development Expenses, within sixty (60) days of the Parties’ receipt of the
audit report or, if disputed, within sixty (60) days after resolution of such
dispute, the Party who is obligated to reimburse the other Party for any
Development Expenses resulting from the discrepancy will do so. The Party
requesting the audit shall bear the full cost and expense of the performance of
any such audit, unless such audit discloses an overstatement by a Party of its
Development Expenses in the audited period by more than five percent (5%), in
which case the audited Party will reimburse the auditing Party the full cost of
the performance of such audit. Upon the expiration of three (3) years following
the end of any calendar year, the calculation of Development Expenses for
purposes of this Section 4.7 will be binding upon the Parties.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) Each Party will be solely responsible for all Development Expenses incurred
in connection with Country Specific Trials required to support Regulatory
Approval in a country in such Party’s portion of the Territory and for all
Unilateral Activities pursued by such Party. If Bayer desires to use the
efficacy data from a Country Specific Trial in the Nuvelo Territory to support
an application for Regulatory Approval in a country in the Bayer Territory,
Bayer shall bear forty percent (40%) and Nuvelo shall bear sixty percent
(60%) of the Development Expenses incurred in conducting such Country Specific
Trial (and Bayer shall make reconciling payments as needed to reflect such
split, plus [    *    ] percent ([    *    ]%) of Bayer’s share of such
Development Expenses). If Nuvelo desires to use the efficacy data from a Country
Specific Trial in the Bayer Territory to support an application for Regulatory
Approval in United States, Bayer shall bear forty percent (40%) and Nuvelo shall
bear sixty percent (60%) of the Development Expenses incurred in conducting such
Country Specific Trial (and Nuvelo shall make reconciling payments as needed to
reflect such split, plus [    *    ] percent ([    *    ]%) of Nuvelo’s share of
such Development Expenses). Nothing in this Section 4.7(d) will require either
Party to compensate the other Party if it submits to a Regulatory Authority in
that Party’s portion of the Territory data from a Country Specific Trial
conducted by the other Party solely because the Regulatory Authority or
applicable statutes or regulations require it to do so.

4.8 Unilateral Activities.

(a) In the event the JSC cannot agree whether to pursue a Clinical Trial in
support of an indication for a Licensed Product (other than an indication for
Licensed Product agreed upon by the Parties as of the Effective Date), a Party
shall have the right, on written notice to the other Party, to proceed
unilaterally with such Clinical Trial solely to support Regulatory Approval or
Commercialization of such Licensed Product in such Party’s portion of the
Territory (such activities, the “Unilateral Activities”), and the non-pursuing
Party shall be deemed to have opted-out (each, an ‘Opt-Out”), with respect to
such Unilateral Activities, provided that, subject to Section 4.8(b), (i) the
pursuing Party shall be solely responsible for all Development Expense incurred
in connection with such Unilateral Activities, and (ii) the non-pursuing Party
shall have no further financial obligation to support or otherwise fund any
additional efforts in respect of such Unilateral Activities, and no obligation,
responsibility, or authority regarding such additional efforts in respect of
such Unilateral Activities; provided, however, that if the non-pursuing Party
reasonably believes that the pursuing Party’s conduct of such Unilateral
Activities would prevent or significantly impinge on such non-pursuing Party’s
ability to undertake the Development or Commercialization of Licensed Product
for agreed-upon indication(s) in such non-pursuing Party’s portion of the
Territory, then the non-pursuing Party shall have the right to refer such
decision to the Chief Executive Officer of Nuvelo and the Head of the
Pharmaceutical Division of Bayer, and such dispute shall be resolved in
accordance with Section 16.1. Until such dispute is resolved, the Parties shall
refrain from taking action on the decision; provided that this Section shall not
apply to any decision relating to a Clinical Trial required by a Regulatory
Authority, and the affected Party shall be entitled to conduct such Clinical
Trial as so required.

(b) The non-pursuing Party shall have the right to opt-in (“Opt-In”) with
respect to any Unilateral Activities of which such Party Opted-Out at any time
in accordance with this Section 4.8(b). Within twenty (20) days after receipt of
a written request by the non-pursuing Party, the pursuing Party shall provide to
the non-pursuing Party a written statement of

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Development Expenses incurred by the pursuing Party in connection with such
Unilateral Activities to date. Within thirty (30) days after receipt of such
statement (subject to the non-pursuing Party’s audit rights in accordance with
Section 4.7(c)), the non-pursuing Party shall have the right to Opt-In with
respect to such Unilateral Activities by providing written notice thereof to the
pursuing Party (an “Opt-In Notice”), which Opt-In Notice shall be accompanied by
a payment equal to (i) [    *    ] percent ([    *    ]%) of the total amount of
the non-pursuing Party’s share of such Development Expenses, as though such
costs and expenses were Development Expenses shared in accordance with
Section 4.7(a), and (ii) all interest on such amount accrued from the date that
such costs would have been reimbursed had the non-pursuing Party not Opted-Out
of such Unilateral Activities (calculated in accordance with Section 10.1(d)).
From and after the pursuing Party’s receipt of such payment for the non-pursuing
Party’s share of such Development Expenses, such Unilateral Activities shall
cease to be Unilateral Activities and shall be deemed Global Development
Programs Development Expenses, and the Parties shall share all such Development
Expenses in accordance with Section 4.7(a).

ARTICLE 5

REGULATORY

5.1 Regulatory Filings and Regulatory Approvals. Bayer will prepare, file and
own all right, title and interest in Regulatory Filings and Regulatory Approvals
relating to Licensed Product in each country in the Bayer Territory. Nuvelo will
prepare, file and own all right, title and interest in Regulatory Filings and
Regulatory Approvals relating to Licensed Product in the Nuvelo Territory.

5.2 Country Specific Trials. Bayer will be the sponsor of record for each
Country Specific Trial in the Bayer Territory and Nuvelo will be the sponsor of
record for each Country Specific Trial in the Nuvelo Territory, and each such
Party will have the right and obligation to monitor, review and direct all
aspects of regulatory matters regarding Licensed Product for each such Country
Specific Trial, including making all strategic and tactical decisions with
respect thereto and establishing the methods and means by which it performs such
services, including the management of permitted subcontractors. Bayer will have
responsibility for all official correspondence, communications and Regulatory
Filings with Regulatory Authorities regarding Country Specific Trials in the
Bayer Territory and Nuvelo will have responsibility for all official
correspondence, communications and Regulatory Filings with Regulatory
Authorities regarding Country Specific Trials in the Nuvelo Territory. Each
Party will promptly provide the other Party with copies of all Regulatory
Filings, Regulatory Approvals and all official correspondence with Regulatory
Authorities in the United States, Major Countries, Canada and Japan. Bayer will
also promptly provide Nuvelo with copies of all Regulatory Filings, Regulatory
Approvals and all official correspondence with Regulatory Authorities addressing
matters of material importance to the Development or Commercialization of
Licensed Product in every other country in the Bayer Territory. Bayer will not
transfer title in or otherwise attempt in any manner to dispose of any
Regulatory Filings or Regulatory Approvals or other governmental licenses,
approvals or certificates for Licensed Product in the Bayer Territory, or
otherwise impair Nuvelo’s rights in the Regulatory Filings or Regulatory
Approvals, or other governmental licenses, approvals or certificates.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

5.3 Transfer of Regulatory Filings. Promptly after the Effective Date, Nuvelo
will transfer to Bayer ownership of all Regulatory Filings and Regulatory
Approvals in the Bayer Territory for Licensed Product that are Controlled by
Nuvelo as of the Effective Date.

5.4 Drug Approval Applications in the Bayer Territory. Bayer will have full
responsibility for filing all Drug Approval Applications and seeking Regulatory
Approvals for Licensed Product in all countries in the Bayer Territory. Bayer
will provide Nuvelo with a reasonable opportunity to review and comment on all
such applications prior to submission.

5.5 Adverse Event Reporting; Customer Complaints. Consistent with the terms of
the Pharmacovigilance Agreement (defined in Section 5.6):

(a) Bayer will maintain a record of all non-medical and medical product-related
complaints and reports of adverse events that it receives with respect to
Licensed Product in the Bayer Territory. Bayer will notify Nuvelo of any
safety-related complaint received by it and, within seven (7) days (but, in the
event of serious adverse events, three (3) days) of the initial receipt, provide
Nuvelo with a copy of such safety-related complaint(s) and adverse event
reports.

(b) Bayer will be responsible for reporting to Regulatory Authorities in all
countries in the Bayer Territory any adverse experience and safety issues for
Licensed Product in compliance with Bayer Territory Drug Laws. Bayer will
promptly provide Nuvelo with a copy of such report.

(c) Nuvelo will maintain a record of all non-medical and medical product-related
complaints and reports of adverse events that it receives with respect to
Licensed Product in the United States. Nuvelo will notify Bayer of any
safety-related complaint received by it and, within seven (7) days (but, in the
event of serious adverse events, three (3) days) of the initial receipt, provide
Bayer with a copy of such safety-related complaint(s) and adverse event reports.

(d) Nuvelo will be responsible for reporting to Regulatory Authorities in the
United States any adverse experience and safety issues for Licensed Product in
compliance with US Drug Laws. Nuvelo will promptly provide Bayer with a copy of
such report.

5.6 Drug Safety Information. Notwithstanding anything to the contrary in this
Agreement, the Parties shall execute a pharmacovigilance agreement
(“Pharmacovigilance Agreement”) within ninety (90) days after the Effective
Date. Unless otherwise agreed by the Parties, Nuvelo shall have the sole right
to create and maintain a master drug safety database that shall cross-reference
any Adverse Event (as such term shall be defined in the Pharmacovigilance
Agreement) relating to Licensed Product occurring anywhere in the Territory.
Nuvelo shall be the sole owner of this master drug safety database and Clinical
Trial registry. Bayer shall submit to Nuvelo all data collected by it with
respect to Adverse Events relating to Licensed Product in accordance with the
timelines set forth in the Pharmacovigilance Agreement.

5.7 Regulatory Communications in the Bayer Territory.

(a) Bayer will have exclusive responsibility for all correspondence and for any
official communication (except as Nuvelo may be required by applicable laws or
regulations or a



--------------------------------------------------------------------------------

Regulatory Authority to communicate) regarding Development of Licensed Product
in the Bayer Territory with applicable Regulatory Authorities in the Bayer
Territory. Nuvelo will have the right to be present (and to participate at the
request of the Regulatory Authority) at all teleconference, videoconference, or
face-to-face meetings scheduled with Regulatory Authorities in the Bayer
Territory. To the extent practicable, Bayer will give Nuvelo at least ten
(10) business days’ advance notice of any planned communication for Nuvelo’s
planning purposes.

(b) Nuvelo, or its designated Third Party(ies) responsible for manufacturing
Licensed Product, will cooperate with Bayer regarding communications with
Regulatory Authorities in the Bayer Territory directed to the manufacture of
Licensed Product by Nuvelo or its Third Party(ies) for supply to Bayer; provided
however, that Nuvelo’s obligation to provide Bayer or Regulatory Authorities
with Nuvelo Material and Manufacturing Information is limited to the extent the
information is reasonably required for Bayer to carry out its Development
responsibilities as those responsibilities relate to Regulatory Filings or
Regulatory Approval, or is required by law, rule, regulation or a Regulatory
Authority having jurisdiction in the Bayer Territory, to have access. Bayer will
only be entitled to use the Nuvelo Material and Manufacturing Information to the
extent required by such law, rule, regulation or Regulatory Authority or to the
extent required to carry out its Development activities. For so long as Nuvelo
or its Third Party(ies) is supplying Bayer with Licensed Product hereunder,
Nuvelo will have the right to be present at all meetings and to participate in
telephone calls with all Regulatory Authorities in the Bayer Territory having
jurisdiction in the Bayer Territory wherein the chemistry, manufacturing and
control section (“CMC”) contained in any Regulatory Filing is to be discussed.

(c) Bayer will have exclusive responsibility for all correspondence and for any
official communications (except as Nuvelo may be required by applicable laws or
regulations or a Regulatory Authority to communicate) with Regulatory
Authorities in the Bayer Territory (e.g., annual reports, filing of Promotional
Materials) consistent with Bayer Territory Drug Laws.

(d) Bayer will promptly notify Nuvelo of and provide Nuvelo with a copy of any
correspondence or other reports or complaints submitted to or received from any
Regulatory Authority, or other Third Party claiming that any Promotional
Materials are inconsistent with the product labeling or are otherwise in
violation of any Bayer Territory Drug Laws.

5.8 Regulatory Communications in the United States.

(a) Nuvelo will have exclusive responsibility for all correspondence and for any
official communication (except as Bayer may be required by applicable laws or
regulations or a Regulatory Authority to communicate) regarding Development of
Licensed Product in the Nuvelo Territory with applicable Regulatory Authorities
in the Nuvelo Territory. Bayer will have the right to be present (and to
participate at the request of the Regulatory Authority) at all teleconference,
videoconference, or face-to-face meetings scheduled with Regulatory Authorities
in the Nuvelo Territory. To the extent practicable, Nuvelo will give Bayer at
least ten (10) business days’ advance notice of any planned communication for
Bayer’s planning purposes.



--------------------------------------------------------------------------------

(b) Nuvelo will have exclusive responsibility for all correspondence and for any
official communications (except as Bayer may be required by applicable laws or
regulations or a Regulatory Authority to communicate) with Regulatory
Authorities in the United States (e.g., annual reports, filing of Promotional
Materials) consistent with US Drug Laws.

(c) Nuvelo will promptly notify Bayer of and provide Bayer with a copy of any
correspondence or other reports or complaints submitted to or received from any
Regulatory Authority in the United States, or other Third Party claiming that
any Promotional Materials are inconsistent with the product labeling or are
otherwise in violation of any US Drug Laws.

5.9 Applications for Regulatory Exclusivity. The Parties recognize the
commercial value of exclusivity rights to Licensed Product granted or provided
for under regulatory laws of the countries in the Bayer Territory. To the extent
permitted by law, Bayer will have the exclusive right to file for, request and
maintain any regulatory exclusivity rights for Licensed Product in the Bayer
Territory (including without limitation regulatory exclusivity rights based upon
an orphan drug designation of Licensed Product) and to conduct and prosecute any
proceedings or actions to enforce the regulatory exclusivity rights.

5.10 Recalls.

(a) The Parties will exchange their internal standard operating procedures, if
any, as to Licensed Product Recalls (“SOPs”) reasonably promptly after the
Effective Date and thereafter reasonably promptly after such SOPs are approved
or modified. If either Party becomes aware of information about quantities of
Licensed Product which may not conform to the specifications for the Licensed
Product, or for which there are potential adulteration, misbranding and/or other
issues regarding safety or effectiveness, or for which the Licensed Product
itself is alleged or proven to be the subject of a Recall in any country in the
Territory, it will promptly so notify the other Party. Either Party may take
immediate action, with notice to the JDC, with respect to a Recall in such
Party’s portion of the Territory when regulatory timeframes or public safety
considerations so require. The JDC will meet (in person, by telephone or
otherwise) to discuss other circumstances of a Recall in the Territory and to
consider appropriate courses of action with respect such Recall, which courses
of action will be consistent with the internal SOPs of Bayer or Nuvelo, as
applicable. Each Party shall provide all pertinent records and such other
assistance to the other Party as such other Party reasonably may request to
assist in effecting any Recall. In addition, Each Party will maintain all
records relating to the Recall for the period required by legal requirements,
but for no less than three (3) years. Nuvelo shall bear the cost of recalls that
are a result of any Licensed Product manufactured by Nuvelo that does not
conform to the specifications in the Manufacturing Agreement (as defined in
Section 7.1) at the time of delivery to Bayer.

(b) If Bayer elects not to conduct a Recall of Licensed Product in the Bayer
Territory when, in the good faith opinion of Nuvelo, a Recall of the Licensed
Product should be undertaken to address specific issues of Licensed Product
safety due to manufacturing defect or Product design that have been identified
by Nuvelo in writing to Bayer (“Safety Issues”), then Nuvelo shall have no
obligation to defend or indemnify Bayer under Section 14.1 or 14.3 for any
Product Liability Claims arising in connection with the Safety Issues, and Bayer
will defend and indemnify Nuvelo under Section 14.2 for any such Product
Liability Claims.



--------------------------------------------------------------------------------

5.11 Manufacturing Documents. In order to help preserve the proprietary nature
of Nuvelo’s manufacturing information (e.g., the CMC section contained in any
Regulatory Filings), Nuvelo will have the right, to the extent permitted by
Regulatory Authorities, to file a drug master file with a Regulatory Authority
to make the information regarding such manufacturing information available
directly to the Regulatory Authority; provided however, for all countries in the
Bayer Territory, Bayer will have the right to access and reference the
Regulatory Filing, including the CMC section and documentation, to the extent
required by law, rule, regulation or a Regulatory Authority having jurisdiction
in each country in the Bayer Territory. Bayer will only be entitled to use the
manufacturing information to the extent reasonably required by local law, rule,
regulation or Regulatory Authority and to carry out its Development
responsibilities.

ARTICLE 6

COMMERCIALIZATION

6.1 Diligence. Throughout the term of this Agreement, Bayer will use
Commercially Reasonable Efforts to Commercialize the Licensed Product throughout
the Bayer Territory for all indications agreed upon by the JSC and Nuvelo will
use Commercially Reasonable Efforts to Commercialize the Licensed Product
throughout the United States for all indications agreed upon by the JSC for the
benefit of both Bayer and Nuvelo. Without limiting the generality of the
previous sentence, Bayer will endeavor to commence selling Licensed Product
within[    *    ][    *    ] [    *    ] of obtaining Regulatory Approval in
each country in the Bayer Territory in which it files a Drug Approval
Application. In addition, in Commercializing Licensed Product in Major
Countries, Japan and Canada, Bayer will apply Field Force resources comparable
to or greater than those applied by Bayer in those countries for its own
specialty pharmaceutical products on an indication-by-indication basis.

6.2 Joint Commercial Committee. Within ten (10) days of the Effective Date, the
Parties will establish a Joint Commercial Committee (the “JCC”) comprised of at
least three (3) members representing each Party, all of whom shall have
appropriate expertise and seniority to enable them to make decisions on behalf
of the Parties with respect to the issues falling within the jurisdiction of the
JCC. The JCC will follow the organizational and meeting procedures set forth in
Section 6.4.

6.3 JCC Responsibilities. The JCC will be responsible for reviewing and
developing a plan for the overall worldwide strategy for the Commercialization
of Licensed Product, including, without limitation, the following functions:

(a) recommending to the JSC whether a single brand will be used for
Commercialization of Licensed Product for one or more indications throughout the
United States, Major Countries, Japan, and Canada (“Global Brand”). If the JCC
agrees that a Global Brand(s) for the Licensed Product is desirable, the JCC
will diligently outline and implement a process to define the architecture of
the Global Brand(s). If there is agreement on that process and architecture, the
JCC will proceed to develop the Global Brand. If the JCC does not agree on a
Global Brand(s) or the associated process or architecture and such disagreement
is not resolved in accordance with Section 3.6 or Section 3.7, each Party will
use a separate brand for the Commercialization of Licensed Product;

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) reviewing and recommending to the JSC strategic launch plans for
Commercialization of each indication of Licensed Product in the Territory and
country specific plans for the United States, Major Countries, Japan and Canada,
including size and composition of the Bayer Field Force in each of those
countries (other than the United States) as well as marketing plans, advertising
campaigns, and other efforts to launch the Licensed Product;

(c) if a Global Brand is pursued, then ensuring that country specific launch
plans in the Territory are consistent with (a), above;

(d) reviewing and recommending to the JSC forecasts for commercial supply of
Licensed Product in the Bayer Territory;

(e) recommending to the JSC a recommended annual minimum budget and three-year
projection for Bayer’s Commercialization activities under this Article 6 for
each year that this Agreement in force;

(f) to the extent permissible by law, recommending to the JSC suggested pricing
bands;

(g) together with the JDC, recommending to the JSC Phase 4 Clinical Trials and
target product profiles for Licensed Product, including acute peripheral
arterial occlusion, catheter occlusion, stroke, deep vein thrombosis, and other
indications for Licensed Product as they are identified as potential indications
for which the Parties intend to Develop Licensed Product; and

(h) performing such other functions as appropriate to further Commercialization
of Licensed Product in the Territory.

6.4 Decision Making; Administrative Matters.

(a) The JCC will operate by consensus. The representatives from each Party will
have collectively one vote on behalf of that Party. If the members of the JCC
cannot reach consensus on a matter, the matter will be referred to the JSC for
resolution as provided in Section 3.6, and a special meeting of the JSC may be
called for such purpose.

(b) The JCC will establish its own procedural rules for its operation,
consistent with the terms of this Article 6. The chairperson for each meeting of
the JCC will be a representative of the Party hosting that meeting. The
chairperson of each JCC meeting will alternate between the Parties. The
chairperson will be responsible for calling regular meetings of the JCC and for
leading the meetings. The regular meetings will be held at least once per
calendar quarter either by phone, videoconference or in person. A JCC member of
the Party hosting the JCC meeting will serve as secretary of that meeting.
Within ten (10) business days following each meeting, the secretary of the
meeting will prepare and distribute to all members of the JCC the written
minutes of the meeting. The minutes will provide a reasonably detailed
description of the meeting discussions and a list of any actions, decisions or
determinations approved by the JCC. The minutes of each JCC meeting will be
approved or disapproved by each member within ten (10) business days of receipt,
and revised as necessary, at the next meeting. Final minutes of each meeting
will be distributed to the members of the JCC by the chairperson prior to
commencement of the next meeting. Each Party shall bear its own costs associated
with its participation on the JCC, including all travel and living expenses.



--------------------------------------------------------------------------------

(c) If a Party’s representative is unable to attend a meeting, that Party may
designate an alternate representative with decision making authority for that
Party to attend the meeting. Any decision made by that attendee will be
considered to be a decision made by the absent representative. In addition, each
Party may, at its discretion (and with the consent of the other Party), invite
additional employees, consultants or scientific advisors to attend any JCC
meetings. A quorum for each JCC meeting will consist of at least two (2) members
from each Party.

6.5 Exchange of Information. Bayer will use reasonable efforts to provide Nuvelo
with full access to Bayer information relating to the Commercialization of the
Licensed Product in the Bayer Territory, including without limitation
information relating to the development of sales targets by customer segment and
territory, key market metrics (e.g. awareness, usage, therapy change), market
research, sales forecasting and modeling, sales, prescription and patient data,
reimbursement, and Field Force plans, goals, incentives and training. Nuvelo
will use reasonable efforts to provide Bayer with access to the following
information of Nuvelo relating to the Commercialization of the Product in the
United States: key market metrics, market research, prescription and patient
data, and sales goals.

6.6 Pricing and Reimbursement. Each Party and its Sublicensees will have sole
authority for determining and establishing the price of Licensed Product for
each country in such Party’s portion of the Territory; provided that pricing
shall optimize the economic value of the Licensed Product in such Territory.
Each Party will provide the other Party with drafts of all submissions relating
to pricing and reimbursement approvals in, with respect to Nuvelo, the United
States, and, with respect to Bayer, the Major Countries, Canada and Japan for
the other Party’s review and comment, which comments shall be considered in good
faith prior to the submission. Each Party will also provide the other Party with
copies of any material documents or other material correspondence pertaining to
pricing and reimbursement approvals in, with respect to Nuvelo, the United
States and, with respect to Bayer, the Major Countries, Canada and Japan.

6.7 Medical and Other Inquiries. Each Party will have responsibility for all
correspondence and communication with physicians and other health care
professionals and customers in such Party’s portion of the Territory regarding
product complaints (e.g., quality) and all adverse drug experience information
and all other correspondence and communication with physicians and other health
care professionals and customers in such Party’s portion of the Territory. Each
Party will keep such records and make such reports as will be reasonably
necessary to document such communications in compliance with all applicable
regulatory requirements. Upon request, each Party will make all information
under this Section 6.7 available to the other Party for inspection.

6.8 Promotional Materials.

(a) Bayer will be responsible, consistent with the guidelines agreed upon by the
JSC, for the creation, preparation, production and reproduction of all
Promotional Materials and



--------------------------------------------------------------------------------

for filing, as appropriate, all Promotional Materials with all Regulatory
Authorities in the Bayer Territory. Upon request, Nuvelo will have the right to
review and comment on all major Promotional Materials for use in a Major
Country, Canada or Japan prior to their distribution by Bayer for use in such
Major Country, Canada or Japan, as applicable. Nuvelo will be responsible,
consistent with the guidelines agreed upon by the JSC, for the creation,
preparation, production and reproduction of all Promotional Materials and for
filing, as appropriate, all Promotional Materials with all Regulatory
Authorities in the Nuvelo Territory. Upon request, Bayer will have the right to
review and comment on all major Promotional Materials prior to their
distribution by Nuvelo.

(b) Each Party shall use its own corporate name and/or logo on Promotional
Materials and Licensed Product labels in connection with Commercialization of
Licensed Product in such Party’s portion of the Territory, unless otherwise
mutually agreed by the Parties.

(c) In order to maintain the value of each Party’s Product Trademarks and each
Party’s corporate name and logo, when using the other Party’s Product
Trademarks, corporate name or logo, each Party will maintain the reasonable
quality standards as it maintains for its own corporate name and/or logo and
will comply with the other Party’s then-current policies regarding use of its
Product Trademarks, corporate name and logo. Prior to a Party’s use thereof in
the United States, a Major Country, Canada or Japan, such Party will provide to
the other Party a prototype of any Promotional Materials or product labeling for
use in the United States, a Major Country, Canada or Japan which contains the
other Party’s Product Trademarks, corporate name or logo, so that the other
Party may review the manner in which they are used therein. Within ten
(10) business days after delivery of such prototype, the other Party will notify
such Party whether the other Party approves or disapproves of the manner of use
and, in the case of disapproval, the specific reasons therefor and an acceptable
alternative. All Promotional Materials used in the Bayer Territory will state
that Licensed Product is sold under license from Nuvelo.

6.9 Compliance with Laws, Regulations and Guidelines. Bayer agrees to comply
with all Bayer Territory Drug Laws and in all material respects to conform its
practices and procedures with, as applicable, the European Federation of
Pharmaceutical Industries Associations and the equivalent thereof in each
country in the Bayer Territory, as the same may be amended from time to time,
with respect to the Commercialization of Licensed Product in the Bayer
Territory. Nuvelo agrees to comply with all US Drug Laws and in all material
respects to conform its practices and procedures with applicable industry
guidelines and codes with respect to Commercialization of Licensed Product in
the Nuvelo Territory, including without limitation the PhRMA Code on
Interactions with Healthcare Professionals. Each Party will conduct its business
operations and cause each of its employees, representatives and agents to
refrain from activities that such Party knows or reasonably should know would
undermine the good will or reputation of the other Party or the Licensed
Product. Neither Party will undertake any activity relating to the
Commercialization of Licensed Product that it believes, in good faith, may
violate any law or regulations. Each Party will promptly notify the other Party
of and provide to the other Party a copy of any correspondence or other reports
with respect to the Commercialization of Licensed Product submitted to or
received by Bayer from the IFPMA or equivalent organizations in the Bayer
Territory. Bayer will in all material respects conform its practices and
procedures relating to educating the medical community in the Bayer Territory
with respect to



--------------------------------------------------------------------------------

Licensed Product to any applicable EMEA regulations or guidelines, as the same
may be amended from time to time, and, as applicable, equivalent guidelines
throughout the Bayer Territory.

6.10 Reports/Audits.

(a) Beginning on the calendar quarter in which Regulatory Authorities grant
Regulatory Approval for the Licensed Product in each Major Country, Canada or
Japan, Bayer will provide Nuvelo with quarterly reports of the activity within
its Field Force in each such country, which will include reasonable data from
reports created by Bayer for its internal management purposes. Beginning on the
calendar quarter in which the Regulatory Authority grants Regulatory Approval
for the Licensed Product in the Nuvelo Territory, Nuvelo will provide Bayer with
quarterly reports of the activity within its Field Force in the United States,
which will include reasonable data from reports created by Nuvelo for its
internal management purposes.

(b) Beginning on the calendar quarter in which Regulatory Authorities grant
Regulatory Approval for the Licensed Product in the Bayer Territory, Nuvelo will
have the right to audit and review, no more than once in each calendar year, the
total money spent that year on pre- and post-launch activities for Licensed
Product, and the Field Force allocation and efforts on pre- and post-launch
efforts of Licensed Product. Nuvelo shall conduct such audits upon reasonable
notice to Bayer and during normal business hours.

ARTICLE 7

MANUFACTURE AND SUPPLY

7.1 Supply of Licensed Product. Nuvelo shall supply, free of charge, all of
Bayer’s requirements for clinical supplies of Licensed Product for Global
Development Programs, the manufacturing costs of which shall be included in
Development Expenses. In addition, the Parties will use diligent efforts to
negotiate and complete a manufacturing, supply and quality agreement within six
(6) months after the Effective Date, pursuant to which Nuvelo will supply Bayer
with, and Bayer will purchase from Nuvelo, all of Bayer’s requirements for
Licensed Product for use in Country Specific Trials in the Bayer Territory and
commercial sales of Licensed Product in the Bayer Territory (the “Manufacturing
Agreement”). Among other items, the Manufacturing Agreement will provide the
following:

(a) Subject to Section 7.2, Nuvelo will supply Bayer with unlabeled Licensed
Product FOB the manufacturing facility of Nuvelo or its contract manufacturer in
sufficient quantities for Bayer’s use in connection with the Development and
Commercialization of Licensed Product in the Bayer Territory.

(b) Subject to Section 7.1(c), Nuvelo will have the right to make all decisions
with respect to manufacturing in its sole discretion, including without
limitation, decisions relating to process development and manufacturing
procedures, work to support quality assurance, improving manufacturing/cost
efficiency and commercial scale-up manufacturing, provided that Nuvelo will
manufacture or have the Licensed Product manufactured in conformity with all
applicable laws and regulations in the Major Countries and will use Commercially



--------------------------------------------------------------------------------

Reasonable Efforts to manufacture or have manufactured the Licensed Product in
conformity with all applicable laws and regulations in all other countries in
the Bayer Territory and in conformity with all Licensed Product specifications
set forth in the Manufacturing Agreement. Nuvelo shall timely notify Bayer of
any manufacturing change that may have an impact on Bayer’s ability to timely
receive Regulatory Approval or jeopardize current status of the Licensed Product
in the Bayer Territory and in connection with any such change Nuvelo shall
supply any information or documents or support any actions required to
facilitate Bayer’s commercialization efforts.

(c) Unless otherwise agreed by the Parties, Bayer will have final decision
making authority to fulfill all regulatory responsibilities over all subsequent
steps of the manufacturing process for Licensed Product in the Bayer Territory
(including finish and fill, labeling and packaging, lot release and management
of subcontractors).

(d) In cases of shortages of Licensed Product, available supplies will be
allocated, as between the Parties pro rata based on their forecasted
requirements for Licensed Product over the relevant period.

(e) Nuvelo will agree to manufacture or have Licensed Product manufactured in
accordance with applicable GMP requirements in the United States and the Major
Countries, and will provide reasonable warranties regarding its transfer of
title to Licensed Product to Bayer and the compliance of Licensed Product with
applicable specifications, subject to customary limitations of liability. If
Bayer notifies Nuvelo in writing of additional or different GMP requirements in
other countries in the Bayer Territory, Nuvelo and Bayer will use reasonable
efforts to identify a mechanism to address any such country-specific
requirements, including any financial consequences thereof and Nuvelo will use
Commercially Reasonable Efforts to manufacture or have Licensed Product
manufactured in accordance with such requirements.

(f) If (i) Nuvelo supplies Bayer with materially reduced quantities of its
requirements for Licensed Product, as compared with amounts forecast and ordered
by Bayer, on time frames established in the Manufacturing Agreement, for a
period of twelve (12) consecutive months, (ii) the Licensed Product is subject
to a Recall in the Bayer Territory, the cause of which is attributed to the
manufacturing process, or (iii) a Regulatory Authority notifies Nuvelo or Bayer
in writing that the manufacturing process does not comply with applicable laws,
rules or regulations in the Bayer Territory, and Nuvelo is unable to cure such
noncompliance within a twelve (12) month period to the satisfaction of the
applicable Regulatory Authority, then Nuvelo will grant to Bayer a nonexclusive
license to manufacture or have manufactured Licensed Product in the Bayer
Territory solely to meet the requirements of Bayer and its Sublicensees for
Development and Commercialization of Licensed Product in the Bayer Territory. If
Bayer selects a contract manufacturer to manufacture Licensed Product, Nuvelo
will have the right to approve the contract manufacturer, such approval not to
be unreasonably withheld. Nuvelo will use Commercially Reasonable Efforts to
support the transfer of manufacturing information to the approved manufacturer
of Licensed Product under this Section 7.1(e), including, without limitation,
transfer of the then-current manufacturing technology with respect to Licensed
Product.



--------------------------------------------------------------------------------

(g) Bayer shall supply the Canadian and Mexican markets with Licensed Product in
quantities that are appropriate to the size of each such market (not including
cross-border sales).

(h) The Manufacturing Agreement will also set forth all other terms and
conditions applicable to the manufacture, distribution, forecast, supply and the
like of Licensed Product for Development and Commercialization in the Bayer
Territory.

7.2 Transfer Price. Pursuant to the Manufacturing Agreement described in
Section 7.1, Nuvelo will sell Licensed Product to Bayer at a price equal to
Nuvelo’s direct cost for Licensed Product plus [    *    ] percent
[    *    ]%). The Parties agree that such transfer price shall not be included
in Development Expenses.

ARTICLE 8

CONSIDERATION

8.1 Upfront Payment. Within five (5) business days of the Effective Date, Bayer
will pay to Nuvelo the non-refundable, non-creditable amount of Fifty Million
Dollars ($50,000,000.00).

8.2 Milestones.

(a) Within thirty (30) days following the first achievement or occurrence with
the Licensed Product of each of the following milestone events (“Regulatory
Milestone Event(s)”) by performance of Bayer or an Affiliate or Sublicensee of
Bayer, Bayer will pay to Nuvelo the corresponding one-time, non-creditable,
non-refundable milestone payments (“Regulatory Milestone Payment(s)”) set forth
herein:

 

Regulatory Milestone Event

 

Regulatory Milestone Payment

(i)   Upon the first filing of a Drug Approval Application for Licensed Product
in a Major Country or EMEA for any indication  

[    *    ]Dollars

($[    *    ])

(ii)   Upon (a) the first Regulatory Approval (including price approval) for
Licensed Product in a Major Country or (b) [    *    ] after the first
Regulatory Approval (excluding price approval) by EMEA for Licensed Product,
whichever of (a) or (b) comes first, for any indication other than a stroke or
deep vein thrombosis indication  

[    *    ]Dollars

($[    *    ])

(iii)   Upon the first filing of a Drug Approval Application for Licensed
Product in Canada for any indication  

[    *    ]Dollars

($[    *    ])

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Regulatory Milestone Event

 

Regulatory Milestone Payment

(iv)   Upon (a) the first Regulatory Approval (including price approval) for
Licensed Product in Canada or (b) [    *    ] after the first Regulatory
Approval (excluding price approval) for Licensed Product in Canada, whichever of
(a) or (b) comes first, for any indication other than a stroke or deep vein
thrombosis indication  

Ten Million Dollars

($10,000,000.00)

(v)   Upon the first Regulatory Filing for Licensed Product in Japan for any
indication  

[    *    ]Dollars

($[    *    ])

(vi)   Upon (a) the first Regulatory Approval (including price approval) for
Licensed Product in Japan or (b) [    *    ] after the first Regulatory Approval
for Licensed Product in Japan, whichever of (a) or (b) comes first, for any
indication other than a stroke or deep vein thrombosis indication  

[    *    ]Dollars

($[    *    ])

(vii)   Upon the Initiation of a Global Development Program for Licensed Product
that is a Phase 2 Clinical Trial in a stroke indication  

[    *    ]Dollars

($[    *    ])

(viii)   Upon Initiation of a Global Development Program for Licensed Product
that is a Phase 3 Clinical Trial in a stroke indication  

[    *    ]Dollars

($[    *    ])

(ix)   Upon (a) Regulatory Approval (including price approval) for Licensed
Product in a Major Country, Canada or Japan, or (b) [    *    ] after Regulatory
Approval (excluding price approval) in a Major Country, Canada or Japan,
whichever of (a) or (b) comes first, for a stroke indication  

[    *    ]Dollars

($[    *    ])

(x)   Upon Initiation of a Global Development Program for Licensed Product that
is a Phase 3 Clinical Trial in the deep vein thrombosis indication  

[    *    ]Dollars

($[    *    ])

(xi)        Upon (a) Regulatory Approval (including price approval) for Licensed
Product in a Major Country, Canada or Japan or (b) [    *    ] after Regulatory
Approval (excluding price approval) for Licensed Product in a Major Country,
Canada or Japan, whichever of (a) or (b) comes first, for the deep vein
thrombosis indication  

[    *    ]Dollars

($[    *    ])

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Within thirty (30) days following the achievement or occurrence of each of
the following milestone events (“Sales Milestone Event(s)”) by performance of
Bayer or an Affiliate or Sublicensee of Bayer, Bayer will pay to Nuvelo the
corresponding one-time, non-creditable, non-refundable milestone payments
(“Sales Milestone Payment(s)”) set forth herein:

 

Sales Milestone Event

 

Sales Milestone Payment

(i)

  First calendar year in which Net Sales in the Bayer Territory in such year
equal or exceed [    *    ] Dollars  

[    *    ]Dollars

($[    *    ])

(ii)

  First calendar year in which Net Sales in the Bayer Territory in such year
equal or exceed [    *    ] Dollars  

[    *    ]Dollars

($[    *    ])

(xiii)

  First calendar year in which Net Sales in the Bayer Territory in such year
equal or exceed [    *    ] Dollars  

[    *    ]Dollars

($[    *    ])

(xiv)

  First calendar year in which Net Sales in the Bayer Territory in such year
equal or exceed [    *    ] Dollars  

[    *    ]Dollars

($[    *    ])

(c) Each of the Royalty Milestone Payments and Sales Milestone Payments (each a
“Milestone Payment”) shall be paid only once upon achievement of each
corresponding Royalty Milestone Event and Sales Milestone Event; provided,
however, that Bayer shall make only one Sales Milestone Payment per year. If two
Sales Milestone Payments would have been payable in a single year under
Section 8.2(b) except for the previous sentence, then Nuvelo will be entitled to
the larger of those Sales Milestone Payments in that year, and will be entitled
to receive the smaller of those Sales Milestone Payments in a subsequent year if
Net Sales reach the required amount for such smaller Sales Milestone Payment.
For purposes of clarification, each Milestone Payment is in addition to any
other Milestone Payment set forth above and each Milestone Payment will be
nonrefundable and noncreditable against Royalties payable pursuant to
Section 8.3 and any other fees, other Milestone Payments or other payments due
Nuvelo with respect to Licensed Product(s) under this Agreement or under the
Manufacturing Agreement described in Article 7.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.3 Royalties. Subject to Sections 4.7, 8.4 and 8.5, Bayer will pay to Nuvelo a
Royalty, based on the following Royalty rates, for annual Net Sales of Licensed
Product by Bayer, its Affiliates, or its Sublicensees in the Bayer Territory:

(a) a Royalty rate of fifteen percent (15.0%) of that portion of annual Net
Sales in the Bayer Territory of Licensed Product that is less than or equal to
[    *    ] Dollars ($[    *    ]);

(b) a Royalty rate of [    *    ] percent ([*]%) of that portion of annual Net
Sales in the Bayer Territory of Licensed Product that is greater than
[    *    ] Dollars ($[    *    ]) and less than or equal to [    *    ] Dollars
($[    *    ]);

(c) a Royalty rate of [    *    ] percent ([*]%) of that portion of annual Net
Sales in the Bayer Territory of Licensed Product that is greater than
[    *    ] Dollars ($[    *    ]) and less than or equal to [    *    ] Dollars
($[    *    ]);

(d) a Royalty rate of [    *    ] percent ([*]%) of that portion of annual Net
Sales in the Bayer Territory of Licensed Product that is greater than
[    *    ] Dollars ($[    *    ]) and less than or equal to [    *    ] and

(e) a Royalty rate of thirty seven and a half percent (37.5%) of that portion of
annual Net Sales in the Bayer Territory of Licensed Product that is greater than
[    *    ] Dollars ($[    *    ]).

8.4 Third Party Royalty Reduction. Nuvelo will be responsible for paying any and
all amounts due to Amgen, Inc. under the Amgen-Nuvelo Agreement. Bayer will be
responsible for obtaining any other licenses, and for making any Third Party
Payments thereunder, or making any then-due Third Party Payments to Nuvelo (for
forwarding to the licensing Third Party) under any license granted by Nuvelo
hereunder, for rights to any Third Party intellectual property required to
develop, use, sell, lease, offer to sell or lease, have sold, import, export or
otherwise exploit, or transfer physical possession of or title in, Licensed
Product in one or more countries in the Bayer Territory. If Bayer is required to
pay Third Party royalties for any license (other than royalties payable by
Nuvelo to Amgen, Inc.), ([    *    ] percent [    *    ]%) of such Third Party
royalties which are payable by Bayer will be creditable by Bayer against any
Royalties due to Nuvelo under Section 8.3 above for the Net Sales of Licensed
Product in that country, but Bayer’s Royalty rate set forth in Section 8.3 in
any given year will not be reduced in excess of [    *    ] percent [    *    ]%
(e.g., [    *    ]%, [    *    ]%, [    *    ]%, [    *    ]% and [    *    ]%
respectively) as a consequence of any royalties being creditable against the
Royalties to be paid to Nuvelo by Bayer hereunder Bayer will have sole
discretion, authority and right with respect to determining whether to enter
into an agreement for a license or other rights and to incur an obligation for
any Third Party Payments.

8.5 Term of Royalties. Nuvelo’s right to receive Royalties under Section 8.3
will expire, on a country-by-country basis, upon the later of:
(a)[    *    ]([    *    ]) years after the date of First Commercial Sale of
Licensed Product in that country; or (b) the earlier of (i) the date of
expiration of regulatory exclusivity for the Licensed Product as described in
Section 5.8 in that country; or (ii) the date of expiration of the
last-to-expire of the Nuvelo Patent Rights and Joint

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Patent Rights containing an issued Valid Claim that, but for the license granted
by Nuvelo to Bayer hereunder, would be directly or contributorily infringed by
the use or sale by Bayer, its Affiliates and permitted Sublicensees of such
Licensed Product in that country. Where the Joint Patent Rights described in
subparagraph (b)(ii) subsist after expiration of the Nuvelo Patent Rights, then
upon expiration of the Nuvelo Patent Rights, the Royalties payable pursuant to
this Article 8 will be further reduced by [    *    ] percent ([    *    ]%) of
the amount payable immediately before expiry of the Nuvelo Patent Rights, and
will continue to be payable by Bayer.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1 Technology Ownership. Ownership of inventions made during the Term will be
determined in accordance with the rules of inventorship under United States
patent laws. Subject to the licenses granted in Section 2.1, as between the
Parties, Nuvelo owns or Controls all right, title and interest in and to Nuvelo
Know-How and Nuvelo Patent Rights, and any Confidential Information contained
therein is Confidential Information of Nuvelo. As between the Parties, all right
and interest in and to Joint Know-How (which will be considered the joint
Confidential Information of the Parties) and Joint Patent Rights is owned
jointly by Bayer and Nuvelo, and is subject to the license granted by Nuvelo to
Bayer in Section 2.1 and the license granted by Bayer to Nuvelo in Section 2.3.

9.2 Prosecution.

(a) At its own cost and expense, Bayer will be responsible (using mutually
acceptable outside counsel) for the filing, prosecution, defense and maintenance
of the Nuvelo Patent Rights listed in Exhibit C hereto (the “Existing Nuvelo
Patent Rights”) before all patent authorities in the Bayer Territory. Nuvelo has
the right to review and comment on the filing, prosecution and defense of the
Existing Nuvelo Patent Rights and if outside counsel concludes that taking any
specific action(s) may likely have an adverse effect on the scope or validity of
any Existing Nuvelo Patent Rights, then Bayer will not take the specific
action(s) without the prior, express written consent of Nuvelo and, if Nuvelo
does not give its consent to the action, Bayer will propose an alternative
strategy for Nuvelo’s consideration. To that end, Bayer will instruct outside
counsel to furnish Nuvelo with a reasonably complete draft of each potential
submission to a patent authority in the Bayer Territory regarding the Existing
Nuvelo Patent Rights no later than thirty (30) days (or if given less than
thirty (30) days to respond as soon as practicable) prior to the date such
submission is proposed to be made, and will reasonably consider any of Nuvelo’s
timely comments thereon. Additionally, Bayer will instruct outside counsel to
provide Nuvelo with a copy of each submission made to and document received from
a patent authority in the Bayer Territory regarding any Existing Nuvelo Patent
Rights reasonably promptly after making such filing or receiving each document.
If Bayer decides not to file, prosecute, defend or maintain any claim or patent
application or patent within the Existing Nuvelo Patent Rights in any country in
the Bayer Territory, then Bayer will provide Nuvelo with thirty (30) days prior
written notice of the decision, and Nuvelo will have the right to file,
prosecute and maintain the claim or patent application or patent on behalf of
Nuvelo (at Nuvelo’s sole cost and expense).

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) At its own cost and expense, Bayer will be responsible (using mutually
acceptable outside counsel) for the filing, prosecution, defense and maintenance
of Joint Patent Rights before all patent authorities in the Bayer Territory.
Nuvelo will have the right to review and comment on the filing, prosecution and
defense of the Joint Patent Rights by Bayer and if outside counsel concludes
that taking any specific action(s) may likely have an adverse effect on the
scope or validity of any Joint Patent Rights, then Bayer will not take the
specific action(s) without the prior express written consent of Nuvelo and, if
Nuvelo does not give its consent to such action, Bayer will propose an
alternative strategy for Nuvelo’s consideration. To that end, Bayer will
instruct outside counsel to furnish Nuvelo with a reasonably complete draft of
each potential submission to a patent authority regarding Joint Patent Rights no
later than thirty (30) days (or if given less than thirty (30) days to respond,
as soon as practicable) prior to the date the submission is proposed to be made,
and will reasonably consider any of Nuvelo’s timely comments thereon.
Additionally, Bayer will instruct such outside counsel to provide Nuvelo with a
copy of each submission made to and document received from a patent authority in
the Bayer Territory regarding any Joint Patent Rights reasonably promptly after
making the filing or receiving such document. If Bayer decides to not file,
prosecute, defend or maintain or any claim or patent application or patent
within Joint Patent Rights in any country in the Bayer Territory, then Bayer
will provide Nuvelo with thirty (30) days prior written notice of the decision.
Nuvelo will have the right and opportunity to file, prosecute, defend and
maintain the claim or patent application or patent (at Nuvelo’s sole cost and
expense), and Bayer will assign its complete interest in the claim or patent
application or patent to Nuvelo.

(c) Nuvelo and Bayer will each provide to the other any invention disclosures
submitted to its respective outside or in-house patent counsel in the normal
course of its business that disclose an invention within Nuvelo Know-How and
Joint Know-How, respectively. Nuvelo and Bayer will cooperate with each other
and render all reasonable assistance in prosecuting and maintaining all
intellectual property licensed to Bayer under this Agreement. Both Parties will
meet regularly, either in person or by telephone or videoconference, but not
less than on a quarterly basis, to discuss the prosecution (and other related
proceedings, such as interferences and oppositions) of all intellectual property
licensed to Bayer under this Agreement. Nuvelo and Bayer will cooperate with
each other in these matters, and will sign any necessary legal papers and
provide the Party responsible for prosecution with data or other information in
support thereof (and use their best efforts to ensure the cooperation of any of
their respective personnel and, in the case of Bayer, it’s Affiliates and
licensee(s) as might reasonably be requested).

(d) At its own cost and expense, Bayer will be responsible (using mutually
acceptable outside counsel) for the filing, prosecution, defense and maintenance
of the Product Trademarks before all trademark authorities in the Bayer
Territory. For the Product Trademarks solely or jointly owned by Nuvelo, Nuvelo
will have the right to review and comment on the filing, prosecution and defense
of the Product Trademarks by Bayer and if outside counsel mutually acceptable to
Bayer and Nuvelo concludes that taking any specific action(s) may likely have an
adverse effect on the scope or validity of any Product Trademarks, then Bayer
will not take such specific action(s) without the prior express written consent
of Nuvelo, and Bayer will propose an alternative strategy for Nuvelo’s
consideration. To that end, Bayer will instruct outside counsel to furnish
Nuvelo with a reasonably complete draft of each submission to a trademark
authority regarding the Product Trademarks no later than thirty (30) days prior
to the



--------------------------------------------------------------------------------

date the submission is proposed to be made, or if given less than thirty
(30) days to respond as soon as practicable, and Bayer will reasonably consider
any of Nuvelo’s timely comments thereon. Additionally, Bayer will instruct
outside counsel to provide Nuvelo with a copy of each submission made to or
document received from a trademark authority regarding any Product Trademarks
reasonably promptly after making the filing or receiving the document. If Bayer
decides to not file, prosecute, defend or maintain a Product Trademark in any
country, then Bayer will provide Nuvelo with thirty (30) days prior written
notice of the decision. Nuvelo will have the opportunity to file, prosecute,
defend and maintain the Product Trademark at its sole expense, and Bayer will
assign its complete interest, if any, in the Product Trademark to Nuvelo.

9.3 Infringement of Patents and Trademarks by Third Parties.

(a) At its own expense, Bayer may, but will not be obligated to, elect to
enforce Nuvelo Patent Rights against any actual, alleged or threatened
infringement by Third Parties in the Bayer Territory and may also elect to
defend the Nuvelo Patent Rights against any challenges in the Bayer Territory.
If Bayer so elects to enforce Nuvelo Patent Rights against Third Party
infringement which may in any way affect the rights conferred to Bayer pursuant
to this Agreement to Develop, manufacture and Commercialize Licensed Product,
Bayer will seek and take under advisement Nuvelo’s comments before determining
the strategy and Nuvelo, at Bayer’s request and sole cost and expense, will
reasonably assist and cooperate in any enforcement or defense. If Bayer finds it
necessary or desirable to join Nuvelo as a party, Nuvelo will execute all papers
or perform any other acts as may reasonably be required by Bayer, at the expense
of Bayer. If Bayer does not commence an enforcement and/or defense action
pursuant to this Section 9.3(a) within forty-five (45) days after Nuvelo
notifies Bayer or is notified by Bayer in writing of an actual, alleged or
threatened infringement by a Third Party of the Nuvelo Patent Rights in the
Bayer Territory (or of the filing of a declaratory judgment action) which may in
any way affect the rights conferred to Bayer pursuant to this Agreement to
Develop, manufacture and Commercialize Licensed Product, Nuvelo will be entitled
to bring and prosecute such an action at its own cost and expense. If Nuvelo
elects to bring and prosecute such an action, then Nuvelo will seek and
reasonably consider Bayer’s comments on strategy, and Bayer (at Nuvelo’s request
and sole cost and expense) will reasonably assist and cooperate in any
enforcement or defense. If Nuvelo finds it necessary or desirable to join Bayer
as a party, Bayer will execute all papers or perform other acts as may be
reasonably be required by Nuvelo, at Nuvelo’s expense.

(b) At its own cost and expense, Bayer may, but will not be obligated to, elect
to enforce Joint Patent Rights against any actual, alleged or threatened
infringement by Third Parties in the Bayer Territory and to defend the Joint
Patent Rights against any challenges in the Bayer Territory. If Bayer so elects,
Bayer will seek and reasonably consider Nuvelo’s comments before determining the
strategy, and Nuvelo (at Bayer’s request and sole cost and expense) will
reasonably assist and cooperate in any enforcement or defense. If Bayer finds it
necessary or desirable to join Nuvelo as a party, Nuvelo will execute all papers
or perform other acts as may reasonably be required by Bayer, at the expense of
Bayer. In the event Bayer does not commence an enforcement and/or defense action
pursuant to this Section 9.3(b) within forty-five (45) days after Nuvelo
notifies Bayer or is notified by Bayer in writing of an actual, alleged or
threatened infringement by a Third Party of the Joint Patent Rights in the Bayer
Territory (or of the filing of a declaratory judgment action), Nuvelo will be
entitled to bring and prosecute an



--------------------------------------------------------------------------------

action at its own cost and expense. If Nuvelo elects to bring and prosecute an
action, then Nuvelo will seek and reasonably consider Bayer’s comments on
strategy, and Bayer (at Nuvelo’s request and sole cost and expense) will
reasonably assist and cooperate in any enforcement or defense. If Nuvelo finds
it necessary or desirable to join Bayer as a party, Bayer will execute all
papers or perform other acts as may be reasonably be required by Nuvelo, at
Nuvelo’s expense. Bayer will, at its own expense, be entitled to participate in
and to have counsel selected by it participate in any action in which Bayer is a
named party.

(c) At its own cost and expense, Bayer may, but will not be obligated to, elect
to enforce the Product Trademarks against Third Parties in the Bayer Territory
and to defend the Product Trademarks against any challenges in the Bayer
Territory. Bayer will seek and reasonably consider Nuvelo’s comments before
determining the strategy and Nuvelo, at Bayer’s request and sole cost and
expense, will reasonably assist and cooperate in any enforcement or defense. If
Bayer finds it necessary or desirable to join Nuvelo as a party, Nuvelo will
execute all papers or perform other acts as may reasonably be required by Bayer,
at the expense of Bayer. If Bayer does not commence an enforcement and/or
defense action pursuant to this Section 9.3(c) within forty-five (45) days after
Nuvelo notifies or is notified by Bayer in writing of an infringement of the
Product Trademarks in the Bayer Territory (or of the filing of a declaratory
judgment action, in the case of defense actions), Nuvelo will be entitled to
bring and prosecute an action at its own cost and expense. If Nuvelo elects to
bring and prosecute an action, then Nuvelo will seek and reasonably consider
Bayer’s comments on strategy and Bayer, at Nuvelo’s request and sole cost and
expense, will reasonably assist and cooperate in any such enforcement or
defense. If Nuvelo finds it necessary or desirable to join Bayer as a party,
Bayer will execute all papers or perform such other acts as may be reasonably be
required by Nuvelo and at Nuvelo’s expense.

(d) Any recovery realized as a result of any infringement actions described in
this Section 9.3 (after reimbursement of the Parties’ reasonable attorneys’ fees
for outside counsel and litigation expenses) will be allocated in proportion to
each Party’s respective profits realized from the Development and
Commercialization of Licensed Product under this Agreement during the calendar
year immediately preceding commencement of the infringement action.

(e) Neither Party will enter into any settlement of any action brought under
this Section 9.3 that affects the other Party’s rights or interests without the
other Party’s prior written consent.

(f) A Party bringing suit under this Section 9.3 will notify the other Party of
all substantive developments with respect to such enforcement or defensive
actions including, but not limited to, all material filings, court papers and
other related documents, substantive settlement negotiations and offers of
settlement.

(g) Each Party will promptly notify the other upon becoming aware of any Third
Party infringement of the Nuvelo Patent Rights, Joint Patent Rights, Product
Trademarks, Nuvelo Know-How or Joint Know-How.



--------------------------------------------------------------------------------

9.4 Infringement of Third Party Rights.

(a) At its own cost and expense, Bayer will have the right to defend any action
naming Bayer, but not Nuvelo, and claiming the infringement of (i) any Third
Party Patent Rights or other intellectual property rights through the
developing, making, having made, using, selling, offering to sell or having
sold, importing, exporting or otherwise exploiting, or transferring possession
of title or interest in, Licensed Product, or (ii) any Third Party Trademark
through the Development, manufacturing or Commercialization of a Licensed
Product. The Parties will confer with each other and cooperate during the
defense of any action. At Bayer’s cost and expense, Nuvelo will assist and
cooperate with Bayer in the defense of any such action. Subject to the
foregoing, Nuvelo will, at its own expense, be entitled to participate in and to
have counsel selected by it participate in any such action.

(b) At its own cost and expense, each Party will have the right to defend itself
in any action naming both Parties and claiming the infringement of (i) any Third
Party Patent Rights or other intellectual property rights through the
developing, making, having made, using, selling, offering to sell or having
sold, importing, exporting or otherwise exploiting, or transferring possession
of title or interest in, Licensed Product, or (ii) any Third Party Trademark
through the Development, manufacturing or Commercialization of a Licensed
Product. The Parties will each have the right to select their own counsel, and
will confer with each other and, to the extent their interests are the same,
will cooperate during the defense of any such action. To the extent the Parties’
interests in the action diverge, each Party will have the right to represent
itself, with its own counsel. Each Party will bear all of its own costs.

(c) Each Party will promptly notify the other upon becoming aware of any actual,
alleged or threatened Third Party claim or action against Bayer and/or Nuvelo
for infringement of any Third Party Trademark through the Development,
manufacturing or Commercialization of Licensed Product, or any Third Party
Patent Rights through the developing, making, having made, using, selling,
offering to sell, and importing, exporting or otherwise transferring physical
possession of or otherwise transferring title in and to Licensed Product in the
Bayer Territory.

(d) Neither Party will enter into any settlement of any suit referenced under
this Section 9.4 that affects the other Party’s rights or interests without the
other Party’s prior written consent.

(e) A Party defending suit under this Section 9.4 will notify the other Party of
all substantive developments with respect to enforcement or defensive actions
including, but not limited to, all material filings, court papers and other
related documents, substantive settlement negotiations and offers of settlement.

9.5 Employee Obligations. Prior to beginning work relating to any aspect of the
subject matter of this Agreement and/or being given access to Nuvelo Know-How or
Joint Know-How or the Confidential Information of the other Party, each
employee, consultant or agent of Bayer or Nuvelo will have signed or will be
required to sign a non-disclosure and invention assignment agreement pursuant to
which each person will agree to comply with all of the obligations of Bayer or
Nuvelo, as appropriate, substantially including: (a) promptly reporting any
invention, discovery, process, software program or other intellectual property
right,



--------------------------------------------------------------------------------

as appropriate within Nuvelo Know-How or Joint Know-How; (b) assigning to Bayer
or Nuvelo, as appropriate, all of his or her right, title and interest in and to
any invention, discovery, process, software program or other intellectual
property right; (c) cooperating in the preparation, filing, prosecution,
maintenance and enforcement of any Patent Rights; (d) performing all acts and
signing, executing, acknowledging and delivering any and all documents required
for effecting the obligations and purposes of this Agreement; and (e) abiding by
the obligations of confidentiality and non-use set forth in this Agreement. It
is understood by the Parties that such employee obligations shall be subject to
the requirements of German Employee Invention Act. It is understood and agreed
that any non-disclosure and invention assignment agreement need not be specific
to this Agreement.

9.6 Patent Marking. Licensed Product marketed and sold by Bayer will be marked
with appropriate patent numbers or indicia of Nuvelo Patent Rights and/or Joint
Patent Rights to the extent permitted by law in those countries of the Bayer
Territory in which the markings have notice value as against infringers of
patents.

ARTICLE 10

PAYMENTS; RECORDS; AUDIT

10.1 Payments.

(a) Payment Currency. All payments to be made under this Agreement will be made
in U.S. Dollars by bank wire transfer in immediately available funds to a bank
account designated by Nuvelo.

(b) Royalty Payments. All Royalties payable to Nuvelo under this Agreement will
be paid within thirty (30) days of the end of each calendar quarter except as
otherwise specifically provided herein. Each payment of Royalties owing to
Nuvelo will be accompanied by a statement certified by an executive officer of
Bayer as consistent with Bayer’s standard practices in performing such
computations and in accordance with GAAP, (i) on a country-by-country basis, the
amount of gross sales of Licensed Product by Bayer, its Affiliates and
Sublicensees, and an itemized calculation of Net Sales of each Licensed Product
during such calendar quarter by Bayer, its Affiliates and Sublicensees, (ii) the
amount of aggregate worldwide gross sales of Licensed Product and Net Sales
during such calendar quarter by Bayer, its Affiliates and Sublicensees and
(iii) on a cumulative basis for the current year and the amount of Royalty due
on Net Sales during such calendar quarter.

(c) Foreign Exchange Conversion. Royalties, and any other payments due under
this Agreement that are calculated based on amounts received by Bayer in
currencies other than Dollars will be converted into the Dollar equivalent, at
the average rate of exchange for the Calendar quarter to which such payments
relate, as reported in Bloomberg Professional, a service of Bloomberg L.P., or
in the event The Bloomberg Professional is not available during the Royalty
period of such Net Sales, then in The Wall Street Journal.

(d) Late Payments. Any amounts not paid by Bayer when due under this Agreement
will be subject to interest from and including the date payment is due through
and including the date upon which Bayer has made a wire transfer of immediately
available funds



--------------------------------------------------------------------------------

into an account designated by Nuvelo of such payment at a rate equal to the
lesser of (i) the sum of three percent (3%) plus the annual prime rate or
successive annual prime rates of interest quoted in the Money Rates section of
the on-line edition of The Wall Street Journal (at
http://www.interactive.wsj.com) calculated daily on the basis of a 365-day year
or (ii) the highest rate permitted by applicable law.

(e) Withholding Taxes. Any taxes, assessments and fees to be withheld by Bayer
under the laws, rules or regulations of any foreign country for the account of
Nuvelo will be promptly paid by Bayer for and on behalf of Nuvelo to the
appropriate governmental authority, and Bayer will furnish Nuvelo with a copy of
the original official receipt for the payment of such tax within thirty
(30) days of payment. Any such tax, assessment and fee actually paid on Nuvelo’s
behalf will be deducted from any Royalty payments due to Nuvelo. Bayer agrees to
make all lawful and reasonable efforts to minimize such taxes, assessments and
fees to Nuvelo and will claim on Nuvelo’s behalf the benefits of any available
Treaty on the Avoidance of Double Taxation that applies to any such payments.

10.2 Records; Audit. Bayer will keep or cause to be kept such records as are
required in sufficient detail to track and determine (in accordance with GAAP)
the accuracy of calculations of all sums or credits due under this Agreement and
to accurately account for the calculations of all Royalties due for Licensed
Product under this Agreement. Such records will be retained for a period of the
longer of (i) a three (3) year period following the year in which any payments
were made hereunder and (ii) the expiration of the applicable tax statute of
limitations (or any extensions thereof), or such longer period as may be
required by law. Once per calendar year, Nuvelo will have the option to engage
(at its own expense) an independent certified public accountant, appointed by
Nuvelo and reasonably acceptable to Bayer, to examine in confidence the books
and records of Bayer as may be necessary to determine, with respect to any
calendar year, the correctness or completeness of any report or payment required
to be made under this Agreement; provided however, that the books and records
for any particular calendar year will only be subject to one audit. The report
of such accountant will be limited to a certificate verifying any report made or
payment submitted by Bayer during such period or identifying any over-payment or
under-payment made by Bayer, accompanied by an explanation of the basis for its
determination of such over-payment or under-payment. In addition, if the
accountant will be unable to verify the correctness of any such payment,
information relating to why such payment is unverifiable. The results of any
audit performed under this Section 10.2 may be disputed by Bayer in accordance
with Section 16.1. If the audit reveals any underpayment by Bayer to Nuvelo,
then Bayer will pay any underpayment to Nuvelo, together will all interest
accrued thereon, promptly after Bayer’s receipt of the audit report or, if
disputed by Bayer, promptly after resolution of such dispute. If any audit
performed under this Section 10.2 discloses a variance of more than five percent
(5%) from the amount of the original report showing the calculation of a Royalty
under section 8.3 of this Agreement, Bayer will bear the full cost of the
performance of such audit. The result of the audit and the audit report shall be
subject to Article 12. Upon the expiration of three (3) years following the end
of any calendar year, the calculation of any such amounts payable with respect
to such calendar year will be binding and conclusive upon the Parties, and Bayer
will be released from any liability or accountability with respect to such
amounts for such calendar year.



--------------------------------------------------------------------------------

ARTICLE 11

PUBLICATIONS

11.1 Procedure. Subject to the International Committee of Medical Journal
Editors (“ICMJE”) Uniform Requirements for Manuscripts Submitted to Biomedical
Journals and applicable legal requirements, Nuvelo will determine the overall
strategy for publishing and presenting results of studies pertaining to Licensed
Product, except that the JDC together with the JCC (with approval of the JSC)
shall determine the strategy with respect to publishing and presenting the
results of any Country Specific Trials. The Parties to this Agreement recognize
that the publication of papers regarding results of and other information
involving the activities under this Agreement (including oral presentations and
abstracts) may be beneficial to both Parties, provided the publications protect
Confidential Information. Accordingly, each Party will have the right to review
and comment on any proposed disclosure by the other Party (including oral
presentations and abstracts) relating to Licensed Product. Before any paper is
submitted for publication or an oral presentation made, the Party wishing to
publish will deliver a complete copy of the paper or materials and abstracts for
oral presentation to the other Party at least fourteen (14) days prior to
submitting the paper to a publisher or making the presentation. The
non-publishing Party will review any such paper and give its comments to the
publishing Party within thirty (30) days. Each Party will comply with the other
Party’s request to delete references to Confidential Information in any
publication and agrees to withhold publication of same for an additional thirty
(30) days in order to permit the Parties to obtain patent protection, if either
of the Parties deems it necessary, in accordance with the terms of this
Agreement.

11.2 Credit. Any such publication or presentation will include recognition of
the contributions of the other Party according to standard practice for
assigning scientific credit, either through authorship or acknowledgment as may
be appropriate.

ARTICLE 12

CONFIDENTIALITY

12.1 Treatment of Confidential Information. The Parties agree that during the
Term, and for a period of five (5) years after this Agreement expires or
terminates, a Party receiving Confidential Information of the other Party will
(a) maintain such Confidential Information in confidence to the same extent such
Party maintains its own confidential or proprietary information or trade secrets
of similar kind and value; (b) not disclose such Confidential Information to any
Third Party without the prior written consent of the disclosing Party, except
for disclosures to its Affiliates and Sublicensees who agree to be bound by
obligations of non-disclosure and non-use at least as stringent as those
contained in this Article 12; and (c) not use Confidential Information for any
purpose except those purposes permitted by this Agreement. Neither Party will
knowingly disclose to the other Party any Third Party information or know-how
that such Party does not have the legal right to disclose to the other Party
and/or which it has a contractual obligation not to disclose to the other Party.

12.2 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:

(a) to the extent and to the persons and entities as required by an applicable
law, rule, regulation, legal process, court order or the rules of the any
securities exchange on which any security issued by either Party is traded or of
a Regulatory Authority; or



--------------------------------------------------------------------------------

(b) as necessary to file, prosecute or defend those patent applications or
patents for which either Party has the right to assume filing, prosecution,
defense or maintenance, pursuant to Section 9.2 of this Agreement; or

(c) to prosecute or defend litigation or otherwise establish rights or enforce
obligations under this Agreement, but only to the extent that any disclosure is
necessary.

(d) The Party required or intending to disclose the other Party’s Confidential
Information under Sections 12.2(a) or (c) will first have given prompt notice to
the other Party to enable it to seek any available exemptions from or
limitations on such disclosure requirement and will reasonably cooperate in such
efforts by the other Party.

12.3 Materials. Pursuant to this Agreement or the Manufacturing Agreement, the
Parties anticipate that Nuvelo may transfer certain of its Nuvelo Know-How and
Nuvelo Material and Manufacturing Information to Bayer. Bayer agrees that it
will use Nuvelo Know-How and Nuvelo Material and Manufacturing Information only
in accordance with the terms and conditions of this Agreement and will transfer
Nuvelo Know-How and Nuvelo Material and Manufacturing Information only to a
Third Party that has agreed in writing to be bound by obligations of
confidentiality and non-use at least as restrictive as set forth herein and only
to use in accordance with the terms of this Agreement. Bayer will promptly
thereafter provide notice of the transfer to Nuvelo.

12.4 Publicity; Terms of Agreement. The Parties will mutually agree upon the
text of a press release announcing the execution of this Agreement. Thereafter,
if either Party desires to make a public announcement concerning this Agreement
or the terms hereof that differs from this mutually agreed upon text, the Party
will give reasonable prior advance notice of the proposed text of the
announcement to the other Party for its prior review and approval, the approval
not to be unreasonably withheld or delayed. A Party will not be required to seek
permission from the other Party to repeatedly publish any information as to the
terms of this Agreement that have already been publicly disclosed by such Party,
in accordance with the foregoing, or by the other Party. Either Party may
disclose the terms of this Agreement to potential investors who agree to be
bound by obligations of non-disclosure and non-use at least as stringent as
those contained in this Article 12. The Parties acknowledge that Nuvelo and/or
Bayer may be obligated to file a copy of this Agreement with the U.S. Securities
and Exchange Commission (the “SEC”) or its equivalent in each country in the
Bayer Territory with its next quarterly report on Form 10-Q, annual report on
Form 10-K or current report on Form 8-K or with any registration statement filed
with the U.S. Securities and Exchange Commission pursuant to the Securities Act
of 1933, as amended, or the equivalent in each country in the Bayer Territory.
Each Party will be entitled to make the filing(s) and will have the right to
exercise its sole discretion regarding any request for confidential treatment
for this Agreement or any provision of this Agreement. In the event of any
request for confidential treatment, the filing Party will provide the non-filing
Party with an advance copy of the Agreement marked to show provisions for which
the filing Party intends to seek confidential treatment and will reasonably



--------------------------------------------------------------------------------

consider the non-filing Party’s timely comments thereon. Each Party will give
the other reasonable prior notice of any announcement relating to activities
concerning Licensed Product. Bayer acknowledges that Nuvelo as a publicly-traded
company is legally obligated to make timely disclosure of all material events
relating to Licensed Product.

12.5 Use of Names, Logos or Symbols. Subject to the licenses granted under
Sections 2.1 and 2.2, the provisions of Section 6.8, and the authorized
disclosure provisions under Sections 12.2 and 12.4, the Parties will not use the
name, Product Trademarks, physical likeness, employee names or owner symbol of
the other Party for any purpose (including, without limitation, private or
public securities placements) without the prior written consent of the affected
Party, the consent not to be unreasonably withheld or delayed so long as the use
of name is limited to objective statement of fact rather than for endorsement
purposes. Except as provided in this Agreement, Bayer will not use any Trademark
either substantially resembling or which is likely to cause confusion with any
of Nuvelo’s Product Trademarks in connection with the subject matter of this
Agreement.

ARTICLE 13

REPRESENTATIONS, WARRANTIES AND COVENANTS

13.1 Representations and Warranties of Bayer. Bayer hereby represents and
warrants to Nuvelo that as of the Effective Date:

(a) Corporate Existence, Power and Authority. It is a corporation duly
organized, validly existing and in good standing under the laws of Germany and
has full corporate power and authority and the legal right to own and operate
its property and assets and to carry on its business as it is now being
conducted and as contemplated in this Agreement and to perform its obligations
hereunder including, without limitation the right to grant the licenses granted
hereunder. It has taken all necessary corporate action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.

(b) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of Bayer and constitutes a legal, valid and binding obligation of Bayer
that is enforceable against it in accordance with its terms.

(c) No Conflict. The execution, delivery and performance of this Agreement by
Bayer does not conflict with and would not result in a breach of any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor does it violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

(d) Validity. It is aware of no action, suit, inquiry or investigation
instituted by any Third Party that questions or threatens the validity of this
Agreement.

(e) Expertise. In entering into this Agreement, Bayer has relied solely on its
own scientific and commercial experience and its own analysis and evaluation of
both the scientific and commercial value of the Licensed Product.



--------------------------------------------------------------------------------

(f) Business Condition. It is not in violation of its charter, bylaws, or any
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to it, which violation, individually or in the
aggregate, would reasonably likely have a materially adverse effect on its
business or financial condition. Except as may be set forth in any documents
required to be filed by it under the Securities Act or Exchange Act or any
foreign equivalents thereof, it is not aware of any facts or circumstances,
individually or in the aggregate, which would reasonably likely have a
materially adverse effect on its business or financial condition.

13.2 Representations and Warranties of Nuvelo. Nuvelo hereby represents and
warrants to Bayer that as of the Effective Date:

(a) Corporate Existence, Power and Authority. It is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority and the legal right to own
and operate its property and assets and to carry on its business as it is now
being conducted and as contemplated in this Agreement and to perform its
obligations hereunder including, without limitation, the right to grant the
licenses granted hereunder. It has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.

(b) Binding Agreement. This Agreement has been duly executed and delivered on
behalf of Nuvelo and constitutes a legal, valid and binding obligation of Nuvelo
that is enforceable against it in accordance with its terms.

(c) No Conflict. The execution, delivery and performance of this Agreement by
Nuvelo does not conflict with and would not result in a breach of any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor does it violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

(d) Validity. It is aware of no action, suit, inquiry or investigation
instituted by any Third Party that questions or threatens the validity of this
Agreement.

(e) Business Condition. It is not in violation of its charter, bylaws, or any
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to it, which violation, individually or in the
aggregate, would reasonably likely have a materially adverse effect on its
business or financial condition. Except as may be set forth in any documents
filed with the Securities and Exchange Commission, as required to be filed by it
under the Securities Act or Exchange Act, as the case may be, it is not aware of
any facts or circumstances, individually or in the aggregate, which would
reasonably likely have a materially adverse effect on its business or financial
condition.

(f) Nuvelo Patent Rights and Nuvelo Know-How. (i) Nuvelo owns or otherwise
Controls the Nuvelo Patent Rights and Nuvelo Know-How, and has the right and
authority to grant the rights and licenses granted pursuant to the terms and
conditions of this Agreement. Nuvelo has not granted any right, license, or
interest in, to, or under the Nuvelo Patent Rights or



--------------------------------------------------------------------------------

Nuvelo Know-How that is inconsistent with the rights, licenses, and interests
granted under the terms and conditions of this Agreement; (ii) to Nuvelo’s
Knowledge, the issued patents within the Nuvelo Patent Rights are valid and
enforceable as of the Effective Date; (iii) Nuvelo has not placed, and to its
Knowledge there does not exist, upon the Nuvelo Patent Rights and Nuvelo
Know-How any encumbrance, charge or lien; (iv) Exhibit C is an accurate list of
all Patent Rights which are owned or Controlled by Nuvelo as of the Effective
Date and which are necessary or useful for Development and/or Commercialization
of the Licensed Product in the Bayer Territory. Such listed Nuvelo Patent Rights
have been filed and maintained in a manner consistent with standard practice in
each country in the Territory and all applicable fees have been paid on or
before the due date for payment; and (v) as of the Effective Date, to the
Knowledge of Nuvelo, there is no actual infringement or threatened infringement
of the Nuvelo Patent Rights by any person. Furthermore, as of the Effective Date
Nuvelo has no Knowledge of any claim, litigation, action, suit, proceeding
investigation, arbitration proceedings or other proceedings pending or
threatened affecting, in whole or in part, the Nuvelo Patent Rights or Nuvelo
Know-How in the Bayer Territory, and there is not currently outstanding any
unsatisfied judgment or outstanding order, injunction, decree, stipulation or
award, in whole or in part, against any of the Nuvelo Patent Rights or the
Nuvelo Know-How.

(g) Documents Provided. Nuvelo has, up to and including the Effective Date, made
available to Bayer (a) all information requested by Bayer in its possession or
control relating to the Licensed Product; and (b) all other information, to
Nuvelo’s Knowledge, that is material to the utility or safety of the Licensed
Product; and (c) all other information that, to Nuvelo’s Knowledge, is
reasonably likely to be material to the Development or Commercialization of
Licensed Product in the Territory (as such Development and Commercialization is
viewed by Nuvelo as of the Effective Date).

(h) Notice of Infringement. Nuvelo has not received written notice from any
Third Party of any issued and enforceable patent of such Third Party which would
be infringed by the Development or Commercialization of Licensed Product in the
Territory under this Agreement. Further, to Nuvelo’s Knowledge, the Development
and Commercialization of Licensed Product under this Agreement in the Territory
does not infringe upon any issued and enforceable patent of any Third Party.

(i) Third Party Agreements. Nuvelo has maintained, is in compliance with, and
has received no notice of default under any agreements with Third Parties
relating to Licensed Product, including, without limitation, the Amgen-Nuvelo
Agreement and the Warrant Purchase Agreement (as defined in the Amgen-Nuvelo
Agreement).

(j) No Untrue Statement. Neither Nuvelo nor any officer, employee or agent of
Nuvelo has made an untrue statement of a material fact to any Regulatory
Authority in the Territory with respect to the Licensed Product (whether in any
submission to such Regulatory Authority or otherwise), or knowingly failed to
disclose a material fact required to be disclosed to any Regulatory Authority in
the Territory with respect to Licensed Product.



--------------------------------------------------------------------------------

13.3 Mutual Covenants. Each Party hereby covenants to the other Party as of the
Effective Date as follows:

(a) No Conflict. It will not during the term of this Agreement grant any right,
license, consent or privilege to any Third Party(ies) in the Territory which
would conflict with the rights granted to the other Party under this Agreement,
and will not take any action that would in any way prevent it from assuming its
obligations or granting the rights granted to the other Party under this
Agreement or that would otherwise materially conflict with or adversely affect
its obligations or its assumption of the rights granted to the other Party under
this Agreement.

(b) Exclusivity. It will work exclusively with the other Party with respect to
the Development and Commercialization of Licensed Product in the Bayer Territory
(subject to the Parties’ rights under Article 2 of this Agreement to grant
sublicenses to Third Parties and the Parties’ right to engage subcontractors).
It will not, directly or indirectly, Commercialize a Competitive Product
anywhere in the world during the Term. Each Party will be free to conduct
research and development with respect to a Competitive Product, provided as
follows: If Nuvelo develops a Competitive Product during the Term, it will
either grant Bayer a license to commercialize the Competitive Product in the
Bayer Territory, in which case Nuvelo will have the right to commercialize the
Competitive Product in the United States on terms to be negotiated and agreed
upon by the Parties, or it will license the worldwide, exclusive rights to
commercialize the Competitive Product to a Third Party. If Bayer develops a
Competitive Product during the Term, it will either grant Nuvelo a license to
commercialize the Competitive Product in the United States on terms to be
negotiated and agreed upon by the Parties, in which case Bayer will have the
right to commercialize the Competitive Product in the Bayer Territory, or it
will license the worldwide, exclusive rights to commercialize the Competitive
Product to a Third Party.

(c) Regulatory Data. It will store and provide the other Party access to source
data supporting all Regulatory Filings and Regulatory Approvals for the longer
of (i) ten (10) years from the date of generation of such data, and (ii) the
time period required by any applicable Regulatory Authority in the Territory.

(d) No Debarment. In the course of the Development, Commercialization and any
permitted manufacture of Licensed Product during the Term, it will not knowingly
use and will not have knowingly used any employee or consultant who is or has
been debarred by a Regulatory Authority or, to the best of such Party’s
knowledge, is or has been the subject of debarment proceedings by a Regulatory
Authority.

(e) Compliance. It will comply with all applicable statutes, regulations and
guidance of Regulatory Authorities in carrying out its activities regarding the
Development, manufacturing and Commercialization of Licensed Product in its
portion of the Territory.

(f) Diligence. It will use Commercially Reasonable Efforts to carry out its
obligations in accordance with the terms of this Agreement including, as
applicable, the Development, manufacturing and Commercialization of Licensed
Product in its portion of the Territory in accordance with the terms of this
Agreement.

(g) Limitation of License Granted. Bayer will not use the Nuvelo Technology or
any Nuvelo Material and Manufacturing Information and Nuvelo will not use the
Bayer



--------------------------------------------------------------------------------

Technology outside the scope of any licenses so granted. Without limiting the
generality of the previous sentence, neither Party will sell any Licensed
Product outside of its portion of the Territory and each Party will use
reasonable efforts to prevent the unauthorized importation of Licensed Product
into the other Party’s portion of the Territory.

(h) No Misappropriation. It will not knowingly misappropriate the trade secret
of a Third Party in its activities to Develop, manufacture, or Commercialize
Licensed Product.

13.4 Additional Covenants of Nuvelo. Nuvelo acknowledges that Bayer will be
substantially damaged as a result of any termination of this Agreement by Amgen,
Inc. in the event of termination of the Amgen-Nuvelo Agreement as a result of
Nuvelo’s default thereunder. Accordingly, Nuvelo hereby covenants to Bayer:

(a) On an ongoing basis throughout the term of the Amgen-Nuvelo Agreement Nuvelo
will keep Bayer apprised of Nuvelo’s performance of its obligations under the
Amgen-Nuvelo Agreement and the Warrant Purchase Agreement (as defined in the
Amgen-Nuvelo Agreement) including by (i) transmitting to Bayer on a quarterly
basis a summary report of Nuvelo’s performance of (or failure to perform) its
obligations under the Amgen-Nuvelo Agreement and/or the Warrant Purchase
Agreement during the preceding quarter (or, if applicable, a report that no such
performance was due during such quarter) and (ii) providing copies to Bayer of
all reports and statements required to be delivered by Nuvelo under the
Amgen-Nuvelo Agreement as and when Nuvelo transmits the same to Amgen, Inc. All
such reports and statements shall be the Confidential Information of Nuvelo and
shall be subject to Article 12.

(b) Nuvelo will continue to comply with and perform all of its obligations under
the Amgen-Nuvelo Agreement and the Warrant Purchase Agreement. Nuvelo will in
good faith consider and act on any concerns reasonably raised by Bayer with
respect to Nuvelo’s compliance with the Amgen-Nuvelo Agreement and/or the
Warrant Purchase Agreement.

(c) Within five (5) days of receipt of any Notice of Default or any other notice
of termination from Amgen, Inc. under the Amgen-Nuvelo Agreement. Nuvelo shall
give written notice of the same to Bayer. Bayer shall have the right, but not
the obligation, to cure any Nuvelo default in its obligations to Amgen if Bayer
in its reasonable judgment believes that Nuvelo’s efforts to cure that default
will not be sufficient to avoid termination of the Amgen-Nuvelo Agreement.
Nuvelo will provide to Bayer all data, reports and other information reasonably
requested by Bayer in connection with Bayer’s effort to cure as provided in the
preceding sentence. Bayer may offset any amounts paid by Bayer to Amgen or
otherwise expended by Bayer to cure the default, plus an additional [    *    ]
percent ([    *    ]%), against any payments subsequently due to be paid by
Bayer to Nuvelo under Section 4.7 or Article 8 of this Agreement.

(d) Within ten (10) days of execution of this Agreement by the Parties, Nuvelo
will inform Amgen, Inc. that the Parties have entered into this Agreement and,
thereafter, Nuvelo shall use reasonable efforts to negotiate and enter into an
amendment of the Amgen-Nuvelo Agreement with Amgen, Inc. whereby Amgen will
waive its right under Section 2.3(a) of the Amgen-Nuvelo Agreement to terminate
this Agreement and will agree that, in the event of

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

termination of the Amgen-Nuvelo Agreement pursuant to Article 12 thereof, Nuvelo
shall assign this Agreement to Amgen and this Agreement shall remain in full
force and effect between Amgen and Bayer.

13.5 Additional Covenants of Bayer. Bayer acknowledges that Nuvelo will be
substantially damaged as a result of any termination of the Amgen-Nuvelo
Agreement by Amgen, Inc. as a result of Bayer’s default hereunder. Accordingly,
Bayer hereby covenants to Nuvelo that if Nuvelo receives any Notice of Default
from Amgen, Inc. under the Amgen-Nuvelo Agreement that arises as a result of any
breach of this Agreement by Bayer, Nuvelo shall have the right, but not the
obligation, to cure any such Bayer breach if Nuvelo in its reasonable judgment
believes that Bayer’s efforts to cure that breach will not be sufficient to
avoid termination of the Amgen-Nuvelo Agreement. Within thirty (30) days of
Nuvelo’s cure of any such breach on Bayer’s behalf, Bayer will pay to Nuvelo any
amounts paid by Nuvelo to Amgen or otherwise expended by Nuvelo to cure the
default, plus an additional [*] percent ([*]%). For the avoidance of doubt,
nothing in Section 13.4 or this Section 13.5 shall require Bayer to make any
payments to Amgen under the Amgen-Nuvelo Agreement, and, as provided in
Section 8.4, Nuvelo shall be responsible for paying any and all amounts due to
Amgen under the Amgen-Nuvelo Agreement.

13.6 Disclaimers. EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE LICENSE GRANTS,
MATERIALS AND INFORMATION PROVIDED HEREUNDER ARE BEING PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATIONS OR WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THIS ARTICLE 13, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, OF ANY TYPE WHATSOEVER UNDER THIS AGREEMENT OR REGARDING THE
MATERIALS AND INFORMATION. EACH PARTY EXPRESSLY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY, OF FITNESS FOR A PARTICULAR PURPOSE OR OF NONINFRINGEMENT.

ARTICLE 14

INDEMNIFICATION

14.1 Indemnification by Nuvelo. Nuvelo hereby agrees to defend, hold harmless
and indemnify (collectively “Indemnify” or be “Indemnified”) Bayer and its
Affiliates, agents, directors, officers and employees (the “Bayer Indemnitees”)
from and against any and all Losses resulting from any Third Party claims,
suits, actions or demands arising out of (a) any of Nuvelo’s representations and
warranties set forth in this Agreement being untrue in any material respect when
made and/or (b) any material breach or material default by Nuvelo of its
covenants, agreements or obligations under this Agreement, except to the extent
such Losses result from (i) any of Bayer’s representations or warranties set
forth in this Agreement being untrue in any material respect when made, or
(ii) any material breach or material default by Bayer of its covenants,
agreements or obligations under this Agreement. To be eligible to be so
Indemnified as described in this Section 14.1, the Bayer Indemnitees will
provide Nuvelo with prompt written notice of any claims, suits, actions or
demands (with a description of the claim and the nature and amount of any such
Loss) giving rise to the indemnification obligation pursuant to this
Section 14.1 and the exclusive ability to defend such claims, suits, actions or
demands (with the reasonable cooperation of Bayer Indemnitees). Nuvelo will be
relieved of its obligations only if any failure by the Bayer Indemnitee to
deliver prompt notice will have been prejudicial to its ability to defend such
claims, suits, actions or demands. Bayer will have the right to retain its

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

own counsel, at its own expense. Nuvelo will not settle or consent to the entry
of any judgment with respect to any claim for Loss for which indemnification is
sought, in a manner that would materially adversely affect Bayer, without
Bayer’s prior written consent (not to be unreasonably withheld). Nuvelo’s
obligation to Indemnify the Bayer Indemnitees pursuant to this Section 14.1 will
not apply to the extent of any Losses (i) that arise from the negligence or
intentional misconduct of any Bayer Indemnitee; (ii) that arise from Bayer’s
material breach of any representation, warranty, covenant or obligation under
this License Agreement; or (iii) for which Bayer is obligated to Indemnify the
Nuvelo Indemnitees pursuant to Section 14.2 of this License Agreement.

14.2 Indemnification by Bayer. Bayer hereby agrees to Indemnify Nuvelo and its
Affiliates, agents, directors, officers and employees (the “Nuvelo Indemnitees”)
from and against any and all Losses arising from Third Party claims, suits,
actions or demands resulting directly or indirectly from (a) any of Bayer’s
representations and warranties set forth in this Agreement being untrue in any
material respect when made and/or (b) any material breach or material default by
Bayer of its covenants, agreements or obligations under this Agreement, except
to the extent such Losses result from (i) any of Nuvelo’s representations and
warranties set forth in this Agreement being untrue in any material respect when
made, or (ii) any material breach or material default by Nuvelo of its
covenants, agreements or obligations under this Agreement. To be eligible to be
Indemnified as described above in this Section 14.2, the Nuvelo Indemnitees will
provide Bayer with prompt written notice of any claims, suits, actions or
demands (with a description of the claim and the nature and amount of any such
Loss) giving rise to the indemnification obligation pursuant to this
Section 14.2 and the exclusive ability to defend such claims, suits, actions or
demands (with the reasonable cooperation of Nuvelo Indemnitees). Bayer will be
relieved of its obligations only if any failure by the Nuvelo Indemnitee to
deliver prompt notice will have been prejudicial to its ability to defend such
claims, suits, actions or demands. Nuvelo will have the right to retain its own
counsel, at its own expense. Bayer will not settle or consent to the entry of
any judgment with respect to any claim for Loss for which indemnification is
sought, in a manner that would materially adversely affect Nuvelo, without
Nuvelo’s prior written consent (not to be unreasonably withheld). Bayer’s
obligation to Indemnify the Nuvelo Indemnitees pursuant to this Section 14.2
will not apply to the extent of any Losses (i) that arise from the negligence or
intentional misconduct of any Nuvelo Indemnitee (including but not limited to
that arising from the manufacture of Licensed Product by Nuvelo), (ii) that
arise from any material breach by Nuvelo of any representation, warranty,
covenant or obligation under this License Agreement or (iii) for which Nuvelo is
obligated to Indemnify the Bayer Indemnitees pursuant to Section 14.1 of this
License Agreement.

14.3 Product Liability Claims.

(a) Bayer hereby agrees to Indemnify the Nuvelo Indemnitees from and against any
and all Losses arising from Product Liability Claims in the Bayer Territory and
Nuvelo hereby agrees to Indemnify the Bayer Indemnitees from and against any and
all Losses arising from Product Liability Claims in the Nuvelo Territory, except
as follows: Each Party shall be solely responsible for all Product Liability
Claims resulting from, and to the extent allocable to, (i) such Party’s or its
Affiliate’s material failure to adhere to the terms of any Development or
Commercialization plan approved by the JSC, (ii) the distribution by such Party
or its Affiliate of



--------------------------------------------------------------------------------

Promotional Materials that fall outside the guidelines established by the JSC,
(iii) the making of any claim or representation in respect of the Licensed
Product or the respective characteristics thereof by or on behalf of such Party
or its Affiliate (by members of its sales force or otherwise) that have not been
approved by the JSC or which do not represent an accurate summary or explanation
of the labeling of the Licensed Product or a portion thereof or
(iv) Non-Conformance of the Licensed Product where, with respect to Bayer, such
Non-Conformance occurred after such Licensed Product was delivered to Bayer by
Nuvelo and, with respect to Nuvelo, such Non-Conformance existed at the time
such Licensed Product was delivered by Nuvelo.

(b) Each Party shall give the other prompt written notice of any Product
Liability Claim, but the omission of such notice shall not relieve either Party
from its obligations under this Section 14.4, except to the extent the other
Party can establish actual prejudice and direct damages as a result thereof.
With respect to each Product Liability Claim, Nuvelo shall have the first right
to defend and settle such Product Liability Claim. In the event that Nuvelo does
not assume the defense of such Product Liability Claim within ninety (90) days
following Nuvelo’s receipt of notice of the commencement or assertion of such
Product Liability Claim, Bayer shall have the right, but not the obligation, to
take the lead role in the defense of such Product Liability Claim. The Party
assuming the defense of any Product Liability Claim as permitted under this
Section 14.4 (the “Controlling Party”) shall consult with the other Party on all
material aspects of the defense and the Parties shall cooperate fully with each
other in connection therewith. The non-defending Party shall also have the right
to participate in the defense of any Product Liability Claim using attorneys of
its choice, at its own expense. In furtherance of the Parties’ cooperation, the
Controlling Party will consult with the other Party regarding strategic
decisions, including without limitation the retention of counsel and defense of
each Product Liability Claim. The Controlling Party will otherwise keep the
other Party fully informed of the status and progress of the defense and any
settlement discussions concerning the Product Liability Claim. Any settlement of
a Product Liability Claim that would admit liability on the part of any Party or
its Affiliates, or that would involve any relief other than the payment of money
damages within a budget previously agreed to by the Parties, shall be subject to
the prior written approval of both Parties, such approval not to be unreasonably
withheld or delayed. All damages and expenses (including attorney’s fees)
incurred in connection with the defense of a Product Liability Claim shall be
allocated between Nuvelo and Bayer in accordance with Section 14.4(a).

14.4 Insurance. During the Term and for a period of five (5) years after the
expiration of this Agreement or the earlier termination thereof, each Party
shall obtain and/or maintain, respectively, at its sole cost and expense,
product liability insurance (including any self-insured arrangements) in
amounts, respectively, which are reasonable and customary in the pharmaceutical
industry for companies of comparable size and activities at the respective place
of business of each Party; provided that Clinical Trial insurance policies will
be required only while trials are ongoing. Such product liability insurance or
self-insured arrangements shall insure against all liability, including without
limitation personal injury, physical injury, or property damage arising out of,
for Nuvelo, the manufacture of the Licensed Product, and for each Party, the
sale, distribution, or marketing of the Licensed Product in such Party’s portion
of the Territory. Such insurance will not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 14. Each Party will provide the other Party with a copy of the
certificate of insurance or other evidence of such insurance and/or
self-insurance, upon request. Each Party will provide the other Party with
written notice at least thirty (30) days prior to the cancellation, non-renewal
or material change in such insurance or self-insurance that materially adversely
affects the rights of the other Party hereunder.



--------------------------------------------------------------------------------

14.5 Limitation of Liability. EXCEPT FOR A PARTY’S BREACH OF ITS OBLIGATIONS
UNDER ARTICLE 12, NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES, WILL BE LIABLE
FOR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE INCURRED BY THE OTHER PARTY IN
CONNECTION WITH THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO DAMAGES MEASURING
LOST PROFITS OR BUSINESS OPPORTUNITIES. THIS SECTION 14.6, WILL NOT BE CONSTRUED
TO LIMIT EITHER PARTY’S OBLIGATIONS UNDER SECTIONS 14.1 THROUGH 14.4.

ARTICLE 15

TERM AND TERMINATION

15.1 Term. This Agreement will become effective on the Effective Date and will
remain in full force and effect, unless earlier terminated pursuant to this
Article 15, on a country-by-country basis until there is no remaining Royalty
payment obligation in any country, as set forth in Section 8.5. Upon the expiry
of Bayer’s obligation to pay Royalties under this Agreement for Licensed Product
in a country, Bayer will have a fully paid-up, royalty-free, license for use of
joint inventions and under the Nuvelo Technology and the Nuvelo Material and
Manufacturing Information to use, sell, offer to sell, have sold, import, export
and otherwise exploit, transfer physical possession of and transfer title or
interest in or to Licensed Product in such country, and the purchase and supply
commitments of the Parties in such case will terminate except as otherwise
provided in the Manufacturing Agreement, if then in effect.

15.2 Remedies for Default.

(a) If any material representation or warranty made hereunder by either Party
will have been untrue in any material respect (“Representation Default”), or
upon any material breach or material default of an obligation of this Agreement
by a Party (“Performance Default”), the Party not in default (“Non-Defaulting
Party”) must first give the other Party (“Defaulting Party”) written notice
thereof (“Notice of Default”), which notice must state the nature of the
Representation Default or Performance Default in reasonable detail and must
request the Defaulting Party cure such Representation Default or Performance
Default within sixty (60) days. During any such 60-day period after receipt or
delivery of a Notice of Default under this Section 15.2(a), all of the Party’s
respective rights and obligations under the affected parts of this Agreement,
including but not limited to Development, manufacturing and Commercialization,
will (to the extent applicable) remain in force and effect. If the Defaulting
Party disputes the existence, extent or nature of any default set forth in a
Notice of Default or an alleged failure to cure a default, the Parties will use
good faith efforts to resolve the dispute as provided in Section 16.1, and if
those good faith efforts do not resolve the dispute, Nuvelo will have the rights
set forth in Section 15.2(b) in the event of a Representation Default or a
Performance Default by Bayer, and Bayer will have the rights set forth in
Section 15.2(c) in the event of a Representation Default or a Performance
Default by Nuvelo.

(b) Bayer. In the event of a Representation Default or a Performance Default by
Bayer that will not have been cured within the 60-day period set forth in
Section 15.2(a) above



--------------------------------------------------------------------------------

after receipt of a Notice of Default (or Bayer will not have presented a
reasonably achievable plan to cure such Default as promptly as is reasonably
practicable under the circumstances), and if efforts to resolve a dispute, if
any, under Section 16.1 are unsuccessful, Nuvelo, at its option and on written
notice to Bayer, may bring an action against Bayer for damages or equitable
relief pursuant to Section 16.2; provided that such action shall be without
prejudice to any of its other rights conferred on it by this Agreement and will
be in addition to any other remedies available to it by law or in equity.

(c) Nuvelo. In the event of a Representation Default or a Performance Default by
Nuvelo that will not have been cured within the 60-day period set forth in
Section 15.2(a) after receipt of a Notice of Default (or Nuvelo will not have
presented a reasonably achievable plan to cure such Default as promptly as is
reasonably practicable under the circumstances), and, if efforts to resolve a
dispute, if any under Section 16.1 are unsuccessful, Bayer, at its option and on
written notice to Nuvelo, may bring an action against Nuvelo for damages or
equitable relief pursuant to Section 16.2; provided that such action shall be
without prejudice to any of its other rights conferred on it by this Agreement
and will be in addition to any other remedies available to it by law or in
equity.

(d) Subject to Section 13.4(d), if Amgen Inc. terminates the Amgen-Nuvelo
Agreement due to a material breach of the Amgen-Nuvelo Agreement by Nuvelo, then
at Amgen’s discretion Amgen shall have the right to terminate this Agreement or
to require assignment of Nuvelo’s rights under this Agreement to Amgen. If Amgen
elects to so terminate this Agreement at any time prior to [    *    ] years
after the First Commercial Sale of a Licensed Product in a Major Country, Canada
or Japan, then, within [    *    ] of such termination, Nuvelo shall pay to
Bayer an amount equal to [    *    ] under this Agreement, including without
limitation all [    *    ] prior to the date of such termination. If Amgen
elects to so terminate this Agreement in any of the [    *    ] through the
[    *    ] after the First Commercial Sale of a Licensed Product in a Major
Country, Canada or Japan, the foregoing payment obligation shall be reduced by
[    *    ] percent ([    *    ]%) per [    *    ] and if Amgen elects to so
terminate this Agreement at any time after ten (10) years after the First
Commercial Sale of Licensed Product in a Major Country, Canada or Japan, Nuvelo
shall have no obligation to pay Bayer under this Section 15.2(d).

(e) Subject to Section 13.5, if Amgen Inc. terminates the Amgen-Nuvelo Agreement
due to a breach of this Agreement by Bayer at any time prior to [    *    ]
years after the First Commercial Sale of Licensed Product in any Major Country,
Canada or Japan, then within [    *    ] of such termination, Bayer shall pay to
Nuvelo all [    *    ] as notified by Nuvelo to Bayer in writing, together with
all [    *    ] as of the effective date of such termination, whether or not
such [    *    ] are otherwise payable [    *    ]. If Amgen elects to so
terminate the Amgen-Nuvelo Agreement in any of the [    *    ] through the
[    *    ] after the First Commercial Sale of a Licensed Product in a Major
Country, Canada or Japan, the foregoing payment obligation shall be reduced by
[    *    ] percent ([    *    ]%) per year, and if Amgen elects to so terminate
the Amgen-Nuvelo Agreement at any time after [    *    ] after the First
Commercial Sale of Licensed Product in a Major Country, Canada or Japan, Bayer
shall have no obligation to pay Nuvelo under this Section 15.2(e).

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

15.3 Bankruptcy.

(a) Either Party may terminate this Agreement if the other Party (the “Bankrupt
Party”) will file in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Bankrupt Party or of its assets, or if the Bankrupt Party
proposes a written agreement of composition or extension of its debts, or if the
Bankrupt Party will be served with an involuntary petition in bankruptcy or
seeking reorganization, liquidation, dissolution, winding-up arrangement,
composition or readjustment of its debts or any other relief under any
bankruptcy, insolvency, reorganization or other similar act or law of any
jurisdiction now or hereafter in effect, or there will have been issued a
warrant of attachment, execution, or similar process against it, filed in any
insolvency proceeding, and the petition will not be dismissed within ninety
(90) days after the filing thereof, or if the Bankrupt Party will propose or be
a party to any dissolution or liquidation, or if the Bankrupt Party will make an
assignment for the benefit of creditors.

(b) All rights and licenses granted under or pursuant to this Agreement by
Nuvelo or Bayer are and will otherwise be deemed to be for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that each Party will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a bankrupt
Party under the U.S. Bankruptcy Code, the other Party will be entitled to a
complete duplicate of (or complete access to, as appropriate) any intellectual
property and all embodiments of such intellectual property, and same, if not
already in the other Party’s possession, will be promptly delivered to the other
Party (i) upon any such commencement of a bankruptcy proceeding, upon the other
Party’s written request therefor, unless the non-bankrupt Party (or a trustee on
behalf of the non-bankrupt Party) elects to continue to perform all of its
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of the non-bankrupt Party, upon
written request therefor by the other Party.

15.4 Bayer Termination; Effects of Termination. Bayer may at its option, at any
time during the Term, terminate this Agreement upon giving Nuvelo twelve
(12) months’ written notice. If Nuvelo commits a Performance Default for failure
to timely pay any Development Expenses in accordance with Section 4.7 and does
not cure such Performance Default within the period set forth in Section 15.2(a)
after receipt of a Notice of Default, Bayer may terminate this Agreement upon
giving Nuvelo sixty (60) days’ written notice. In addition to any other remedies
that may be available at law or equity, upon termination of this Agreement, the
rights and obligations of the Parties will be as set forth in this Section 15.4.
In addition, if Bayer terminates this Agreement under the first sentence of this
Section 15.4, Bayer will continue to reimburse Nuvelo for Bayer’s share of
Development Expenses under Section 4.7 incurred in conducting Global Development
Programs approved by the JSC prior to the date of Bayer’s notice of termination
to Nuvelo.

(a) The following provisions will remain in full force and effect after the
expiration or termination of this Agreement: Article 1 (Definitions); Article 10
(Payments, Records, Audit, only with respect to accrued rights and obligations
as to payments); Article 11



--------------------------------------------------------------------------------

(Publications); Article 12 (Confidentiality); Section 13.6 (Disclaimers);
Article 14 (Indemnification); Article 15 (Term and Termination); Article 16
(Dispute Resolution); and Article 17 (General).

(b) The Parties will retain their respective ownership rights as set forth in
Section 9.1. Nuvelo will have the right to file, prosecute, defend and maintain
Joint Patent Rights under Section 9.2 and Product Trademarks under Section 9.2,
enforce Joint Patent Rights under Section 9.3 and Product Trademarks under
Section 9.3 and defend any action claiming the infringement of any Third Party
Patent Rights or any Third Party Trademark under Section 9.4 and to publish
under Article 11.

(c) Bayer will within thirty (30) days (other than with respect to Nuvelo
Material and Manufacturing Information, in which case by no later than
completion of its obligations, if any, under Section 15.4(d) below) destroy, or
at Nuvelo’s request return, all Nuvelo Confidential Information, Nuvelo Know-How
and Nuvelo Material and Manufacturing Information (other than with respect to
maintaining one (1) archival copy of Confidential Information related thereto
for its legal files, for the sole purpose of determining its obligations
hereunder) and will provide Nuvelo with certification by an officer of Bayer
that all such materials have been destroyed or returned to Nuvelo. Nuvelo will
within thirty (30) days destroy, or at Bayer’s request return, all Bayer
Confidential Information and Bayer Know-How (other than with respect to
maintaining one (1) archival copy of Confidential Information related thereto
for its legal files, for the sole purpose of determining its obligations
hereunder) and will provide Bayer with certification by an officer of Nuvelo
that all such materials have been destroyed or returned to Bayer.

(d) Bayer will promptly transfer to Nuvelo ownership of all Regulatory Filings
and Regulatory Approvals then in Bayer’s name for all Licensed Product and will
notify the appropriate Regulatory Authorities and take any other action
reasonably necessary to effect such transfer of ownership. Bayer will assign to
Nuvelo Bayer’s right, title and interest in the Product Trademarks. Bayer will
grant to Nuvelo a paid up, royalty-free, non-exclusive, worldwide license under
Bayer’s copyrights in all Promotional Materials. If ownership of a Regulatory
Filing or Regulatory Approval in any country cannot be transferred from Bayer to
Nuvelo, Bayer will grant to Nuvelo an exclusive right of access and reference to
the Regulatory Filing or Regulatory Approval in the country in order to enable
Nuvelo to become a sponsor and party of record of an IND. If such right of
access and reference is not sufficient to permit Nuvelo to file a Drug Approval
Application and receive Regulatory Approval or to Develop, manufacture or
Commercialize Licensed Product, Bayer will provide Nuvelo with any and all
information necessary for Nuvelo to carry out such activities.

(e) Nuvelo will have the right to use Bayer’s Trademarks in the selling of any
existing inventory of Licensed Product(s) and to use Promotional Materials it
then has on hand, but only if Nuvelo promptly creates new Promotional Materials
(which do not use Bayer’s corporate name and/or logo), with no obligation of
accounting to Bayer. The license granted by Bayer to Nuvelo under Section 2.3
will survive termination of this Agreement by Nuvelo under Section 15.2 or
Section 15.3, except that the rights conferred thereunder will become worldwide
upon such termination.



--------------------------------------------------------------------------------

(f) Bayer will within thirty (30) days (other than with respect to Third Party
agreements entered into pursuant to Section 2.4, in which case by no later than
completion of its obligations if any under Section 15.4(g) below), at the
request of Nuvelo, assign (if assignable under its terms) to Nuvelo all of
Bayer’s rights and obligations under any then-existing Third Party licenses
having a license grant limited specifically to Licensed Product, regarding the
use, selling, offering to sell, and importing, exporting or otherwise
transferring physical possession of or otherwise transferring title in or to
Licensed Product and will not (until receiving notice of whether or not Nuvelo
desires such an assignment) terminate or amend any such Third Party license.
Otherwise, Bayer will, at the request of Nuvelo, sublicense (if sublicensable
under its terms) to Nuvelo all of Bayer’s rights and obligations under any
then-existing Third Party licenses regarding the use, selling, offering to sell,
and importing, exporting or otherwise transferring physical possession of or
otherwise transferring title in or to Licensed Product and will not (until
receiving notice of whether or not Nuvelo desires such a license) terminate or
amend any Third Party license. The assignment or sublicense will be made for no
additional consideration and be under the same terms and conditions as the
underlying agreement.

(g) If Nuvelo becomes entitled to terminate this Agreement at any time after the
First Commercial Sale of Licensed Product in the Bayer Territory, Bayer will, in
no event in excess of ninety (90) days after Nuvelo’s delivery of notice of
termination to Bayer (other than with respect to obligations which explicitly
exceed such 90-day period), conduct an orderly transition of rights and
responsibilities from Bayer to Nuvelo or to a Third Party, as the case may be.
Further, Bayer will cooperate and assist Nuvelo to effect any such transition of
rights and responsibilities in an orderly, reasonable and businesslike manner.
The assistance will include, but not be limited to (i) making its personnel and
other resources reasonably available to Nuvelo, as necessary and
(ii) transferring copies of all relevant information, files or data containing
Information and all Materials to Nuvelo.

(h) Except as expressly set forth in this Section 15.4, all other rights and
obligations under this Agreement will terminate upon termination of this
Agreement in accordance with this Article 15.

15.5 Accrued Rights. Termination, relinquishment or expiration of any licenses
under this Agreement for any reason in accordance with this Article 15 will be
without prejudice to any rights which will have accrued to the benefit of either
Party or any liability incurred by either Party prior to the effective date of
termination, relinquishment or expiration, and will not preclude either Party
from pursuing all rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement nor prejudice either Party’s
right to obtain performance of any obligation.

ARTICLE 16

DISPUTE RESOLUTION

16.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement that relate to either
Party’s rights or obligations hereunder. It is the objective of the Parties to
establish procedures to facilitate the resolution of disputes arising from,
concerning or in any way relating to this Agreement in an expedient manner by
mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this Article
16 if and when a dispute arises under this Agreement.



--------------------------------------------------------------------------------

(a) The Parties will undertake good faith efforts to resolve any dispute in good
faith. In the event the Parties will be unable to resolve such dispute, either
Party may, by written notice to the other Party, have any dispute between the
Parties referred to the Chief Executive Officer of Nuvelo and the Head of the
Pharmaceutical Division of Bayer who shall meet for attempted resolution by good
faith negotiations within thirty (30) days after such matter is referred to such
officers. In the event such designated officers are not able to resolve such
dispute within such thirty (30)-day period, then either of such designated
officers may, but shall not be obligated to, request, within five (5) business
days after the expiration of such period, that the Parties attempt non-binding
mediation of any such matter for a period not to exceed thirty (30) days. Upon
any such request, the Parties shall participate in good faith in such
non-binding mediation. If the matter remains unresolved after such thirty
(30)-day mediation period, or if neither of such designated officers so requests
such non-binding mediation, then any such unresolved matter shall be resolved as
set forth in Section 16.1(b) or Section 16.1(c), as applicable.

(b) Any Expert Matter shall be resolved by expedited arbitration by an Expert as
follows:

(1) Upon written request by either Party to the other Party, the Parties shall
promptly negotiate in good faith to appoint an appropriate Expert. If the
Parties are not able to agree within five (5) days after the receipt by a Party
of the written request in the immediately preceding sentence, the CPR Institute
for Dispute Resolution, or such other similar entity as the Parties may agree,
shall be responsible for selecting an Expert within seven (7) days of being
approached by a Party. The fees and costs of the Expert and the CPR Institute
for Dispute Resolution (or such other entity) shall be borne equally by Nuvelo
and Bayer.

(2) Within fifteen (15) days after the designation of the Expert, the Parties
shall each simultaneously submit to the Expert and one another a written
statement of their respective positions on such disagreement. Each Party shall
have five (5) business days from receipt of the other Party’s submission to
submit a written response thereto, which shall include any scientific and
technical information in support thereof. The Expert shall have the right to
meet with the Parties, either alone or together, as necessary to make a
determination.

(3) No later than thirty (30) days after the designation of the Expert, the
Expert shall make a determination and shall provide the Parties with a written
statement setting forth the basis of the determination. The decision of the
Expert shall be final, binding and conclusive, absent manifest error.

(c) Any unresolved dispute that is not an Expert Matter shall, at the election
of either Party, be decided by litigation in accordance with Section 16.2.
Notwithstanding the above, either Party will be entitled at all times and
without delay to seek equitable relief, provided that such relief is sought
exclusively from a court as provided in Section 16.2.



--------------------------------------------------------------------------------

16.2 Governing Law; Judicial Resolution. Resolution of all disputes arising out
of or related to this Agreement, or the performance, enforcement, breach or
termination of this Agreement and any remedies relating thereto, will be
governed by and construed under the substantive laws of the State of New York as
applied to agreements executed and performed entirely in the State of New York
by residents of the State of New York, without regard to conflicts of law rules.
Subject to Section 16.1, each Party irrevocably and unconditionally consents to
the exclusive jurisdiction of the courts of general jurisdiction of the State of
New York and the United States District Court for the Southern District of New
York (collectively, the “Courts”), for any action, suit or proceeding (other
than appeals therefrom) solely for a dispute arising out of this Agreement, and
agrees not to commence any action, suit or proceeding (other than appeals
therefrom) solely for disputes arising out of this Agreement except in such
courts. Submission to United States jurisdiction is for the limited purpose of
disputes arising out of this Agreement and does not create general jurisdiction.
Each party hereby consents to the jurisdiction of the Courts and waives any
other venue to which it may be entitled by virtue of domicile or otherwise.

16.3 Patent and Trademark Dispute Resolution. Notwithstanding the above
Section 16.2, as between the Parties, any dispute, controversy or claim relating
to the scope, validity, enforceability, inventorship or ownership of
intellectual property rights shall be submitted by either Party to a court of
competent jurisdiction in the country in which such rights apply.

ARTICLE 17

GENERAL

17.1 Force Majeure. Both Parties will be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse will be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
uses reasonable efforts to remove the condition. When such circumstances arise,
the Parties will discuss what, if any, modification of the terms of this
Agreement may be required in order to arrive at an equitable solution.
Notwithstanding anything to the contrary, failure to fulfill payment obligations
may only be excused under this Section 17.1 if the actual payment process is
affected by the Force Majeure.

17.2 Notices. Any notice required or permitted to be given under this Agreement
will be in writing, will specifically refer to this Agreement and will be deemed
to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid, express delivery service or
personally delivered or, if sent by facsimile, electronic transmission is
confirmed. Unless otherwise notified in writing, the mailing addresses and fax
numbers for notice of the Parties will be as described below.



--------------------------------------------------------------------------------

   For Bayer:    Bayer HealthCare AG       Division Pharmaceuticals      
D-51368 Leverkusen       Attention: Business Development and Licensing      
Facsimile: +49-202-36-5646       With a copy to:      

Bayer HealthCare AG

CAO-Law and Patents

D-51368 Leverkusen

Attention: General Counsel

Facsimile: +49-214-82986

   For Nuvelo:    Nuvelo Inc.      

201 Industrial Road, Suite 310

San Carlos, Ca 94070

      Attention: Chief Executive Officer       With a copy to: General Counsel

17.3 Maintenance of Records. Each Party will keep and maintain all records
required by law or regulation with respect to Licensed Product and will make
copies of such records available to the other Party upon request.

17.4 No Strict Construction. This Agreement has been prepared jointly and will
not be strictly construed against either Party.

17.5 Assignment. Other than as set forth in Section 2.4 with respect to Bayer’s
right to grant Sublicenses under this Agreement and in Sections 13.4(d) and
15.2(d) with respect to the possible assignment of Nuvelo’s rights under this
Agreement to Amgen, Inc., neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other, except that a Party may make such an assignment without the other Party’s
consent to Affiliates or to an entity that acquires all or substantially all of
the assets of such Party to which this Agreement pertains, whether in a merger,
consolidation, reorganization, acquisition, sale or otherwise, so long as such
entity shall assume (expressly in writing or by operation of law) the
performance of all of the terms of this Agreement. Notwithstanding the
foregoing, Nuvelo shall provide written notice to Bayer of any proposed
acquisition by a Third Party of all or substantially all of the assets of Nuvelo
to which this Agreement pertains sufficiently in advance of any such acquisition
as to allow Bayer a reasonable opportunity to make a counteroffer to such Third
Party acquisition. This Agreement will be binding on the successors and assigns
of the assigning Party, and the name of a Party appearing herein will be deemed
to include the name(s) of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement. Any assignment or
attempted assignment by either Party in violation of the terms of this
Section 17.5 will be null and void and of no legal



--------------------------------------------------------------------------------

effect. The assigning Party will forward to the other Party a copy of those
portions of each fully executed assignment agreement that relate to the
assumption of the rights and responsibilities of the assigning Party, within
sixty (60) days of the execution of such assignment agreement.

17.6 Performance by Affiliates. Each of Nuvelo and Bayer acknowledge that
obligations under this Agreement may be performed by Affiliates of Nuvelo and
Bayer. Each of Nuvelo and Bayer guarantee performance of this Agreement by its
Affiliates, notwithstanding any assignment to Affiliates in accordance with
Section 17.5 of this Agreement. Wherever in this Agreement the Parties delegate
responsibility to Affiliates or local operating entities, the Parties agree that
the Affiliates/entities may not make decisions inconsistent with this Agreement,
nor amend the terms of this Agreement or act contrary to its terms in any way.
Bayer will forward to Nuvelo a copy of each fully executed sublicense agreement
within sixty (60) days of the execution. In case any Affiliate of a Party
materially breaches this Agreement, the non-breaching Party will have the right
to bring a cause of action directly against the other Party whether or not its
Affiliate is named as a defendant in that action.

17.7 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

17.8 Severability. If any one or more of the provisions of this Agreement are
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, such provisions will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof. The Parties will make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement, as
evidenced by the terms of this Agreement in accordance with Section 17.8, may be
realized.

17.9 Headings. The headings for each Article and Section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. Unless otherwise specified, (a) references in this Agreement to any
Article, Section or Exhibit will mean references to such Article, Section or
Exhibit of this Agreement, (b) references in any Section to any clause are
references to such clause of such Section, and (c) references to any agreement,
instrument or other document in this Agreement refer to such agreement,
instrument or other document as originally executed or, if subsequently varied,
replaced or supplemented from time-to-time, as so varied, replaced or
supplemented and in effect at the relevant time of reference thereto.

17.10 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

17.11 Independent Contractors. The relationship between Bayer and Nuvelo created
by this Agreement is one of independent contractors. This Agreement does not
create any agency, distributorship, employee-employer, partnership, joint
venture or similar business relationship between the parties. Neither Party is a
legal representative of the other Party, and neither Party



--------------------------------------------------------------------------------

can assume or create any obligation, representation, warranty or guarantee
(express or implied) on behalf of the other Party for any purpose whatsoever.
Each Party will use its own discretion and will have complete and authoritative
control over its employees and the details of performing its obligations under
this Agreement.

17.12 No Benefit of Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and they will not be
construed as conferring any rights on any Third Parties.

17.13 Use of Name. Except as expressly provided in this Agreement, no Party
hereto will use, and no rights are granted in or to, the names or Trademarks
(including the names “Nuvelo” and “Bayer”), physical likeness, employee names or
owner symbol of the other Party for any purpose (including, without limitation,
private or public securities placements) without the prior written consent of
the affected Party, such consent not to be unreasonably withheld or delayed so
long as the use of such name is limited to an objective statement of fact rather
than for endorsement purposes. Neither Party will use any Trademark which either
substantially resembles or is confusingly similar to, misleading or deceptive
with respect to, or which dilutes any of the other Party’s Trademarks in
connection with the subject matter of this Agreement.

17.14 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter will not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

17.15 Export Requirements. It is understood and acknowledged that the transfer
of certain commodities and technical data may be subject to United States laws
and regulations controlling the export of such commodities and technical data,
including all Export Administration Regulations of the United States Department
of Commerce. Each Party hereby agrees and by entering into this Agreement gives
written assurance that it will comply with all United States laws and
regulations controlling the export of commodities and technical data within
Information and Materials, that it will be solely responsible for any violation
of any such laws and regulations by itself, its Affiliates or its Sublicensees,
and that it will indemnify, defend and hold the other Party harmless from any
liability in the event of any legal action of any nature occasioned by such
violation, pursuant to Section 14.1 (in the case of Nuvelo) or Section 14.2 (in
the case of Bayer).

17.16 Entire Agreement; Amendment. Except for the Mutual Confidential Disclosure
Agreement dated November 15, 2005 between the Parties, this Agreement (including
all Exhibits) sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties. This Agreement may only
be modified or supplemented in a writing expressly stated for this purpose and
signed by an authorized officer of each Party (i.e., it may not be modified by
any purchase order, change order, acknowledgment, order acceptance, standard
terms of sale, invoice or the like).



--------------------------------------------------------------------------------

17.17 Exhibits. All Exhibits referenced herein and attached hereto are
incorporated in this Agreement by reference.

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date.

 

NUVELO, INC.    BAYER HEALTHCARE AG By:   

/s/ Ted W. Love

   By:   

 

Print Name:    Ted W. Love    Print Name:   

 

Title:    Chairman & CEO    Title:   

 

      By:   

 

      Print Name:   

 

      Title:   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date.

 

NUVELO, INC.    BAYER HEALTHCARE AG By:  

 

   By:   

/s/ Rey

Print Name:  

 

   Print Name:    Rey Title:  

 

   Title:    BHC General Counsel      By:   

/s/ ppa Joachim Neipp

     Print Name:    Neipp      Title:    BHC-PH Vice President Finance



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

A.1 “Affiliate” means, with respect to a Party, an individual, a partnership, a
joint venture, a corporation, or any other entity or any combination of the
aforementioned entities that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. For purposes of this definition, “control” will mean the possession,
direct or indirect, of the power to cause the direction of the management and
policies of a Party, whether through ownership of more than fifty percent
(50%) of the voting securities of such Party, by contract or otherwise.

A.2 “Alfimeprase” means the polypeptide having the amino acid sequence which is
set forth in Exhibit B.

A.3 “Amgen-Nuvelo Agreement” means the license agreement by and between Amgen
Inc. and Nuvelo, Inc. dated 4 November 2004.

A.4 “Bayer Know-How” means all Information and Materials Controlled by Bayer
during the term of this Agreement necessary or useful to manufacture, Develop or
Commercialize of Licensed Product, including but not limited to the following
information: (1) all Bayer-sponsored collaborator data and results (subject to
any contractual confidentiality obligations of Bayer to Third Parties regarding
such results); (2) any regulatory data which Bayer provides to Nuvelo; and
(3) such information which Bayer expressly designates in writing it intends to
include as Bayer Know-How under this Agreement.

A.5 “Bayer Patent Rights” means Bayer’s rights in those Patent Rights Controlled
by Bayer during the term of this Agreement that would, but for the licenses
granted by Bayer to Nuvelo under this Agreement, be directly or contributorily
infringed by the manufacture, use or sale of Licensed Product.

A.6 “Bayer Technology” means all Bayer Patent Rights and Bayer Know-How and
Bayer’s interest in the Joint Patent Rights and Joint Know-How.

A.7 “Bayer Territory” means all countries in the world except for the United
States.

A.8 “Bayer Territory Drug Laws” means all laws, rules and regulations that are
applicable to the manufacture, use, sale, and promotion of pharmaceutical
products for human use in the Bayer Territory and that materially affect Bayer’s
performance under this Agreement, including any such laws, rules or regulations
that correspond to any US Drug Laws.

A.9 “Clinical Trial” means any Phase 1 Clinical Trial, Phase 2 Clinical Trial,
Phase 3 Clinical Trial or Phase 4 Clinical Trial.

A. 10 “Commercialize” or “Commercialization” means all activities relating to
the promotion, marketing, advertisement, sale, reimbursement and distribution of
Licensed Product, and other pre-launch and post-launch marketing and sale
activities for Licensed Product for all indications.

 

A-1



--------------------------------------------------------------------------------

A.11 “Commercially Reasonable Efforts” means the level of efforts and resources
required to Develop, manufacture and Commercialize, as applicable, a Licensed
Product in a sustained manner consistent with the efforts a similarly situated
biopharmaceutical company (in the case of Nuvelo) or pharmaceutical company (in
the case of Bayer) would typically devote to a product of similar market
potential at a similar stage in its product life, profit potential or strategic
value resulting from its own research efforts, based on conditions then
prevailing. Commercially Reasonable Efforts will be determined on a
country-by-country (each country including its territories) basis for a
particular Licensed Product, and it is anticipated that the level of effort will
change over time reflecting changes in the status of the Licensed Product and
the country (including its territories) involved. Commercially Reasonable
Efforts requires that the Party, at a minimum: (a) promptly assign
responsibility for such obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an ongoing basis; (b) set
and consistently seek to achieve specific and meaningful objectives for carrying
out such obligations; and (c) consistently make and implement decisions and
allocate resources designed to advance progress with respect to such objectives.

A.12 “Competitive Product” means any [    *    ] other than Licensed Product,
that [    *    

  *     *     *   ]

A.13 “Confidential Information” means all Information received by either Party
from the other Party pursuant to this Agreement, other than that portion of such
Information which:

 

  (a) is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;

 

  (b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party;

 

  (c) is subsequently disclosed to the receiving Party by a Third Party lawfully
in possession thereof without obligation to keep it confidential;

 

  (d) has been publicly disclosed other than by the disclosing Party and without
breach of an obligation of confidentiality with respect thereto; or

 

  (e) has been independently developed by the receiving Party without the aid,
application or use of Confidential Information, as demonstrated by competent
written proof.

A.14 “Control” or “Controlled” means, with respect to any material, information
or intellectual property right, that a Party owns or has a license to such item
or right, and possesses the ability to grant the other party access, a license
or sublicense as applicable in or to such item or right as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

A-2



--------------------------------------------------------------------------------

A.15 “Country Specific Trial” means any Clinical Trial relating to Licensed
Product that is conducted or sponsored by a Party in its portion of the
Territory and that is not a Global Development Program.

A.16 “Development” or “Develop” means all non-clinical and clinical activities
including without limitation, all Clinical Trials, undertaken for Licensed
Product to file a Drug Approval Application and obtain Regulatory Approval of
Licensed Product. For the avoidance of doubt, these activities will include drug
development activities, including among other things: animal pharmacology,
toxicology, statistical analysis and report writing, CMC activities,
manufacturing process development, and the manufacture of non-clinical and
clinical supplies, product approval and registration, and regulatory affairs
related to the foregoing. When used as a verb, “Develop” means to engage in
Development.

A.17 “Development Expense” means expenses incurred by a Party or for its account
on or after January 1, 2006, which are specifically attributable to the
Development of Licensed Product, including, without limitation:

 

  (a) costs of non-clinical design and evaluation of Licensed Product, and costs
of studies on the toxicological, pharmacokinetic, metabolic or clinical aspects
of Licensed Product (such costs include the costs of any consultants or other
Third Parties engaged by a Party to conduct such design or evaluation);

 

  (b) costs of manufacturing clinical supplies of Licensed Product and, to the
extent included in an approved budget for a Global Development Program or
otherwise approved by the JSC, costs of process development, CMC activities and
scale up of Licensed Product manufacturing; provided, that such costs shall not
be included in the transfer price charged pursuant to the Manufacturing
Agreement;

 

  (c) costs of conducting Clinical Trials on Licensed Product including the
manufacturing cost of clinical supplies of the Licensed Product, regulatory
compliance, quality control, medical affairs, clinical operations and study
subject recruitment;

 

  (d) costs of preparing, submitting, reviewing or developing data or
information for the purpose of submission to a Regulatory Authority to obtain
approval to commence Clinical Trials or to obtain Regulatory Approval for
Licensed Product;

 

  (e) fees, including FDA user fees, associated with Regulatory Submissions and
Regulatory Filings in the United States or the Bayer Territory or other U.S. and
foreign governmental requirements related to Licensed Product;

 

A-3



--------------------------------------------------------------------------------

  (f) costs of Third Party licenses under Patents or other intellectual property
rights reasonably necessary to develop Licensed Product, but excluding any
payments to Amgen Inc. under the Amgen-Nuvelo Agreement; and

 

  (g) such other costs directly related to Development that are included in or
contemplated by Development plans or annual Development budgets approved by the
JSC;

 

  (h) direct project expenses incurred by third parties being invoiced for
services or materials for use in Development of Licensed Products;

 

  (i) Licensed Product related FTEs; and

 

  (j) excludes the Parties’ overhead expenses to the extent not included in FTE
Costs.

For purposes of calculating a Party’s internal Development Expenses, the cost of
each Party’s FTEs shall be calculated using an FTE rate of $[    *    ] for a
U.S. based FTE and using an FTE rate of €[    *    ] for a Bayer Territory based
FTE, which shall include the costs associated with the FTE’s compensation,
benefits, and all associated support and overhead. Beginning with calendar year
2007, the foregoing FTE rates shall be subject to an annual increase at the
beginning of each calendar year by the percentage increase, if any, in the
Consumer Price Index for all Urban Consumers for all Items, using index base
1982-84=100 (“CPIU”), as published by the Bureau of Labor Statistics of the
United States Department of Labor for the calendar month most recently preceding
such calendar year over the CPIU for the same calendar month in the immediately
preceding calendar year.

A.18 “Dollar” means a United States dollar, and “$” will be interpreted
accordingly.

A.19 “Drug Approval Application” means an application for Regulatory Approval
required before commercial sale or use of a Licensed Product as a drug or to
treat a particular indication in a regulatory jurisdiction, including without
limitation: (a) (i) a Biologics License Application (BLA) pursuant to 21 C.F.R.
601.2, submitted to the FDA, or any successor application or procedure and
(ii) any counterpart of a U.S. BLA in another country in the Bayer Territory;
and (b) all supplements and amendments, including supplemental BLAs (and any
foreign counterparts), that may be filed (e.g., to expand the label) with
respect to the foregoing.

A.20 “Expert” means a mutually acceptable, disinterested,
conflict-of-interest-free individual not affiliated or consulting with either
Party with such scientific, technical and regulatory experience with respect to
the development of thrombolytic products as is necessary to resolve a dispute.
The Expert shall not be or have been at any time an Affiliate, employee,
consultant, officer or director of either Party or any of its respective
Affiliates.

A.21 “Expert Matter” means any matter that is referred for resolution to an
Expert by mutual agreement of the Parties.

A.22 “FDA” means the United States Food and Drug Administration, or any
successor thereto.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

A-4



--------------------------------------------------------------------------------

A.23 “FTE” means the equivalent of one person working full time for one 12-month
period in a Development, regulatory or other relevant capacity, approximating
[    *    ] hours per year. For clarity, however, a single U.S. based individual
who works more than [    *    ] hours in a single year shall be treated as one
FTE regardless of how many hours in excess of [    *    ] hours he or she works
in the year. For a Bayer Territory based individual, the number of hours worked
in a single year to be considered as one FTE will be mutually agreed on by the
Parties.

A.24 “Field Force” means pharmaceutical sales representatives and medical
science liaisons or their equivalents.

A.25 “First Commercial Sale” means, on a country-by-country basis in the Bayer
Territory, the initial transfer by Bayer or its Affiliates or Sublicensees under
this Agreement of a Licensed Product to a non-Sublicensee Third Party in
exchange for cash or some equivalent to which value can be assigned for the
purpose of determining Net Sales, following Regulatory Approval to market such
Licensed Product in a country.

A.26 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, strike, lockout, labor dispute, casualty or accident, or war,
revolution, civil commotion, acts of public enemies, blockage or embargo, or any
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or of any subdivision, authority or representative
of any such government, inability to procure or use materials, labor, equipment,
transportation, or energy sufficient to meet manufacturing needs without the
necessity of allocation, or any other cause whatsoever, whether similar or
dissimilar to those above enumerated, beyond the reasonable control of such
Party, if and only if the Party affected will have used reasonable efforts to
avoid such occurrence and to remedy it promptly if it will have occurred.

A.27 “GAAP” means United States generally accepted accounting principles.

A.28 “Global Development Programs” means (a) with respect to the acute
peripheral arterial occlusion and catheter occlusion indications, those Clinical
Trials relating to Licensed Product sponsored by Nuvelo that are in progress but
not complete as of the Effective Date, including HA-004, HA-005, HA-006, HA-007,
and HA-008 and (b) with respect to stroke, deep vein thrombosis, or any other
indications approved by the JSC, those Clinical Trials recommended by the JDC
and approved by the JSC that are part of an integrated clinical development
program whose primary goal is to generate data that the Parties anticipate at
the time of trial design to be required to obtain Regulatory Approval of
Licensed Product in the United States, the Major Countries, Canada and Japan.
“Global Development Programs” also includes such CMC activities, manufacturing
process development and manufacture of clinical supplies of Licensed Product as
are approved by the JSC. Global Development Programs may be conducted entirely
or partially within the United States, or completely within the Bayer Territory.
“Global Development Programs” excludes pricing studies and studies conducted for
formulary approval.

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

A-5



--------------------------------------------------------------------------------

A.29 “IND” means an Investigational New Drug application or its equivalent
outside the United States.

A.30 “Information” means all tangible and intangible techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, conclusions, skill, experience, test data and results
(including pharmacological, toxicological and clinical test data and results),
analytical and quality control data, results or descriptions, software and
algorithms.

A.31 “Initiation” means the administration of Licensed Product to the first
patient in a Global Development Program or a Country Specific Trial.

A.32 “Joint Know-How” means Information and Materials characterized, conceived,
developed, derived, generated or identified jointly by employees of or
consultants to Bayer and employees of or consultants to Nuvelo from the
Effective Date through the Term.

A.33 “Joint Patent Rights” means all Patent Rights that claim or disclose Joint
Know-How.

A.34 “Knowledge” means a Party’s and its Affiliates’ understanding in good faith
of the relevant facts and information after due inquiry and reasonable
investigation, resulting from the reasonable conduct of its business affairs,
but without the requirement of performing an investigation with respect to any
such facts and information by reason of the execution of this Agreement. Needs
additional detail

A.35 “Licensed Product” means Alfimeprase formulated for administration in
humans.

A.36 “Losses” means liabilities, costs, fees, expenses and/or losses, including
without limitation reasonable legal costs and expenses and attorneys’ fees for
outside counsel.

A.37 “Major Country” means France, Germany, Italy, United Kingdom or Spain.

A.38 “Materials” means biological materials including, but not limited to,
Licensed Product, screens, animal models, cell lines, cells, nucleic acids,
receptors and reagents.

A.39 “Net Sales” means all revenues recognized in accordance with GAAP from the
sale or other disposition of Licensed Product by Bayer or its Affiliates or
Sublicensees to a non-Sublicensee Third Party after deducting returns and
allowances (actually paid or allowed) including, but not limited to, prompt
payment and volume discounts, price reductions, including government
reimbursement programs in the Bayer Territory similar to Medicare and Medicaid
and similar types of rebates, chargebacks from wholesalers of Licensed Product
(whether in cash or trade), and rebates, when included in gross sales, but not
including taxes when assessed on income derived from such sales. Amounts
received by Bayer or its Affiliates for the sale of Licensed Product among Bayer
or its Affiliates for resale or for transfer of Licensed Product to a
Sublicensee for resale will not be included in the computation of Net Sales
hereunder.

 

A-6



--------------------------------------------------------------------------------

Solely for the purpose of calculating Net Sales of Licensed Products, if Bayer
or its Affiliate or Sublicensee sells such Licensed Products in the form of a
combination product containing any Licensed Product and one or more active
ingredients or a delivery device (whether combined in a single formulation or
package, as applicable, or formulated or packaged separately but sold together
for a single price) (a “Combination Product”), Net Sales of such Combination
Product for the purpose of determining the Royalty due to Nuvelo pursuant to
this Agreement will be calculated by multiplying actual Net Sales of such
Combination Product as determined in the first paragraph of this definition of
“Net Sales” by the fraction A/(A+B) where A is the invoice price of such
Licensed Product if sold separately, and B is the total invoice price of the
other active ingredient(s) or the delivery device in the combination if sold
separately. If, on a country-by-country basis, such other active ingredient or
ingredients or delivery device in the Combination Product are not sold
separately in such country, but the Licensed Product component of the
Combination Product is sold separately in such country, Net Sales for the
purpose of determining royalties due to Nuvelo pursuant to this Agreement for
the Combination Product shall be calculated by multiplying actual Net Sales of
the Combination Product by the fraction A/C where A is the invoice price of the
Licensed Product component if sold separately, and C is the invoice price of the
Combination Product. If, on a country-by-country basis, the Licensed Product
component is not sold separately in that country, Net Sales for the purposes of
determining royalties due to Nuvelo pursuant to this Agreement for the
Combination Product shall be D/(D+E) where D is the fair market value of the
portion of the Combination Products that contains the Licensed Product and E is
the fair market value of the portion of the Combination Products containing the
other active ingredient(s) or delivery device included in such Combination
Product as such fair market values are determined by mutual agreement of the
Parties.

A.40 “Non-Conformance” shall mean the failure of the Licensed Product to conform
to specifications for the Licensed Product as set forth in the Manufacturing
Agreement or as otherwise agreed upon in writing by the Parties.

A.41 “Nuvelo Know-How” means all Information and Materials Controlled by Nuvelo
prior to or during the Term necessary or useful for the Development or
Commercialization of Licensed Product, including but not limited to the
following information: (1) information disclosed in the IND for Alfimeprase as
of the Effective Date; (2) information disclosed as of the Effective Date in any
IND supplements for Alfimeprase; (3) all Nuvelo-sponsored collaborator data and
results (subject to any contractual confidentiality obligations of Nuvelo to
Third Parties regarding such results); (4) any regulatory data which Nuvelo
provides to Bayer; and (5) such information which Nuvelo expressly designates in
writing it intends to include as Nuvelo Know-How under this Agreement. Nuvelo
Know-How does not include Nuvelo Material and Manufacturing Information.

A.42 “Nuvelo Material and Manufacturing Information” means the most current
version of (i) the Materials (other than Licensed Product); and (ii) the
Information pertaining to the manufacture of Licensed Product including, without
limitation, Information contained in the CMC section of any applicable
Regulatory Filings or Information regarding Nuvelo’s manufacturing facility.

 

A-7



--------------------------------------------------------------------------------

A.43 “Nuvelo Patent Rights” means Nuvelo’s rights in those Patent Rights
Controlled by Nuvelo during the term of this Agreement that would, but for the
licenses granted by Nuvelo to Bayer under this Agreement, be directly or
contributorily infringed by the manufacture, use or sale of Licensed Product.
Nuvelo Patent Rights shall include, without limitation, Nuvelo’s rights in those
Patent Rights Controlled by Nuvelo on the Effective Date with respect to the
Licensed Product and listed in Exhibit C.

A.44 “Nuvelo Technology” means all Nuvelo Patent Rights and Nuvelo Know-How and
Nuvelo’s interest in the Joint Patent Rights and Joint Know-How.

A.45 “Nuvelo Territory” means the United States (as defined below).

A.46 “Patent Rights” means (i) a pending application for a patent, including
without limitation any provisional, converted provisional, continued prosecution
application, continuation, divisional or continuation-in-part thereof; or
(ii) an issued, unexpired patent (with the term “patent” being deemed to
encompass, without limitation, an inventor’s certificate) which has not been
held invalid or unenforceable by a court of competent jurisdiction from which no
appeal can be taken or has been taken within the required time period, including
without limitation any substitution, extension, registration, confirmation,
reissue, re-examination, renewal or any like filing thereof.

A.47 “Phase 1 Clinical Trial(s)” means those clinical trials conducted in
patients or normal volunteers and designed to determine the metabolism and
pharmacologic actions of Licensed Product in humans, the side effects associated
with Licensed Product, early evidence on effectiveness, structure-activity
relationships, or mechanism of action in humans, and that satisfy the
requirements of 21 CFR 312.21(a) (or its successor regulation) or the equivalent
thereof in any jurisdiction outside the United States.

A.48 “Phase 2 Clinical Trial(s)” means those clinical trials that are designed
to establish the safety and preliminary efficacy of Licensed Product for its
intended use, and to define warnings, precautions, and adverse reactions that
are associated with the drug in the dosage range to be prescribed and that
satisfy the requirements of 21 CFR 312.21(b) (or its successor regulation) or
the equivalent thereof in any jurisdiction outside the United States.

A.49 “Phase 3 Clinical Trial(s)” means those clinical trial(s) that satisfy the
provisions of 21 CFR 321.21(c) and any successor regulation, or the equivalent
thereof in any jurisdiction outside the United States, and are designed to
gather additional evidence of safety and efficacy of Licensed Product to support
Regulatory Approval and to evaluate the overall risks and benefits of a Licensed
Product.

A.50 “Phase 4 Clinical Trial(s)” means those clinical trial(s), conducted pre-or
post-launch of a Licensed Product that may be required for approval or
maintenance of a Drug Approval Application or that may be conducted by
discretion. “Phase 4 Clinical Trials” may include safety or surveillance
studies, pharmacoeconomic studies, pharmacoepidemiology studies or investigator
sponsored studies.

 

A-8



--------------------------------------------------------------------------------

A.51 “Product Liability Claim” means any Third Party claim, suit, action or
demand that arises as a result of use of the Licensed Product during the Term
that results in personal injury or death.

A.52 “Product Trademark” means any trademarks and trade names (and trademark
applications (whether or not registered) together with all goodwill associated
therewith, and any renewals, extensions or modifications thereto), trade dress
and packaging which (a) are owned by or Controlled by either Party and (b) are
applied to or used with Licensed Product or any Promotional Materials.

A.53 “Promotional Materials” means all sales representative training materials
and all written, printed, graphic, electronic, audio or video matter including,
but not limited to, journal advertisements, sales visual aids, direct mail,
direct-to-consumer advertising, Internet postings, broadcast advertisements, and
sales reminder aids (e.g., scratch pads, pens and other such items) intended for
use or used by a Party in connection with any promotion of Licensed Product,
except for (i) the Regulatory Authority-approved full prescribing information
for a Licensed Product, including any required patient information and (ii) all
labels and other written, printed or graphic matter upon any container, wrapper,
or any package insert or outsert utilized with or for a Licensed Product.

A.54 “Recall” means an event, incident or circumstance that may result in the
need for a “recall” or “market withdrawal” (as those terms are defined in U.S.
regulations in 21 C.F.R. 7.3 or other similar national, state or local law or
regulations) or field alert or field correction of Licensed Product or any lot
thereof.

A.55 “Regulatory Approval” means any approvals (including supplements,
amendments, pre- and post-approvals, reimbursement approval and price
approvals), licenses, registrations or authorizations of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, including the FDA or
equivalent foreign Regulatory Authorities, necessary for the distribution, use
or sale of Licensed Product in a regulatory jurisdiction. Regulatory Approval
does not include any site license for a Nuvelo manufacturing facility.

A.56 “Regulatory Authority” means the FDA or any foreign counterpart of the FDA.

A.57 “Regulatory Filings” means collectively, Indus, establishment license
applications (ELAs) and drug master files (DMFs), applications for designation
of a Licensed Product as an “Orphan Product” under the Orphan Drug Act, or any
other similar filings (including any foreign equivalents and further including
any related correspondence and discussions), and all data contained therein, as
may be required by the FDA or equivalent foreign Regulatory Authorities for the
Development, manufacture or Commercialization of a Licensed Product.

A.58 “Royalty” or “Royalties” means those amounts payable as royalties by Bayer
to Nuvelo pursuant to Section 8.3 of this Agreement.

A.59 “Sublicensee” means a Third Party to whom Bayer will have granted a license
or sublicense under Bayer’s rights pursuant to Section 2.4 to sell, offer for
sale, or import Licensed

 

A-9



--------------------------------------------------------------------------------

Product in one or more Sublicense Countries. Solely for the purpose of any
compensation payable to Nuvelo hereunder, “Sublicensee” will include a Third
Party to whom Bayer or another Sublicensee will have granted the right to
distribute Licensed Product wherein such distributor pays to Bayer or such other
Sublicensee a royalty based upon the revenues received by the distributor for
the sale of Licensed Product, but will not include (i) any Third Party who
receives an implied license to use a unit of Licensed Product arising by
operation of law, as a consequence of the purchase of said unit of Licensed
Product or (ii) any Third Party where Bayer or another Sublicensee sells
Licensed Product at a fixed transfer price to such distributor for resale by
such distributor and Bayer is not compensated based on the resale price of such
Licensed Product by such distributor.

A.60 “Sublicense Countries” means all countries in the Bayer Territory other
than those countries in the European Community, Australia, Canada, Japan and the
People’s Republic of China.

A.61 “Term” has the meaning set forth in Section 15.1.

A.62 “Territory” means, collectively, the Bayer Territory and the Nuvelo
Territory.

A.63 “Third Party” means any individual, or entity other than Nuvelo or Bayer or
an Affiliate of either of them.

A.64 “Third Party Payment” means all upfront payments, milestone payments,
license fees, royalties or other payments, payable to any Third Party under any
Third Party Agreement, other than the Amgen-Nuvelo Agreement, deemed necessary
by Bayer to use, sell, offer to sell, and import, export or otherwise transfer
physical possession of or otherwise transfer title in Licensed Product.

A.65 “Trademark” means any and all corporate names, trade names, service marks,
logos or trademarks and trademark applications (whether or not registered)
together with all good will associated therewith, and any renewals, extensions
or modifications thereto either filed or used.

A.66 “United States” or “US” means the United States of America, together with
its territories and possessions.

A.67 “US Drug Laws” means all United States federal and state laws, rules and
regulations applicable to the manufacture, use, sale, and promotion of
pharmaceutical products for human use in the United States, including without
limitation the United States Food, Drug and Cosmetics Act and all rules
regulations promulgated thereunder.

A.68 “Valid Claim” means (i) an unexpired claim of an issued patent within the
Nuvelo Patent Rights and Joint Patent Rights that has not been found to be
unpatentable, invalid or unenforceable by a court or other authority in the
country of the patent, from which decision no appeal is taken or can be taken;
or (ii) a claim of a pending application within the Nuvelo Patent Rights and
Joint Patent Rights, wherein such pending application claims a first priority no
more than ten (10) years prior to the date upon which pendency is determined.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

PROTEIN SEQUENCE OF ALFIMEPRASE

 

RN    259074-76-5 ZREGISTRY CN   

3-203-Fibrolase [3-serine] (Agkistrodon contortrix contortrix recombinant) (9CI)
(CA INDEX NAME)

FS   

PROTEIN SEQUENCE

SQL   

201

NTE   

 

type

  

location

  

description

bridge

bridge

bridge

  

Cys-116

Cys-156

Cys-158

  

- Cys-196

- Cys-180

- Cys-163

  

disulfide bridge

disulfide bridge

disulfide bridge

 

SEQ    1   

SFPQRYVQLV

 

VADHRMNTK

 

YNGDSDKIRQ

 

WVHQIVHTIN

 

EIYRPLNIQF

   51    TLVGLEIWSN   QDLITVTSVS   HDTLASFGNW   RETDLLRRQR   HDNAQLLTAI    101
   DFDGDTVGLA   YVGGMCQLKH   STGVIQDHSA   INLLVALTMA   HELGHNLGMN    151   
HDGNQCHCGA   NSCVMAAMLS   DQPSKLFSDC   SKKDYQTFLT   VNNPQCILNK    201    P      
  SEQ3    1    Ser-Phe-Pro-Gln-Arg-Tyr-Val-Gln-Leu-Val-    11   
Ile-Val-Ala-Asp-His-Arg-Met-Asn-Thr-Lys-    21   
Tyr-Asn-Gly-Asp-Ser-Asp-Lys-Ile-Arg-Gln-    31   
Trp-Val-His-Gln-Ile-Val-Asn-Thr-IlE-Asn-    41   
Glu-Ile-Tyr-Arg-Pro-Leu-Asn-Ile-Gln-Phe-    51   
Thr-Leu-Val-Gly-Leu-Glu-Ile-Trp-Ser-Asn-    61   
Gln-Asp-Leu-Ile-Thr-Val-Thr-Ser-Val-Ser-    71   
His-Asp-Thr-Leu-Ala-Ser-Phe-Gly-Asn-Trp-    81   
Arg-Glu-Thr-Asp-Leu-Leu-Arg-Arg-Gln-Arg-    91   
His-Asp-Asn-Ala-Gln-Leu-Leu-Thr-Ala-Ile-    101   
Asp-Phe-Asp-Gly-Asp-Thr-Val-Gly-Leu-Ala-    111   
Tyr-Val-Gly-Gly-Met-Cys-Gln-Leu-Lys-His-    121   
Ser-Thr-Gly-Val-Ile-Gln-Asp-His-Ser-Ala-    131   
Ile-Asn-Leu-Leu-Val-Ala-Leu-Thr-Met-Ala-    141   
His-Glu-Leu-Gly-His-Asn-Leu-Gly-Met-Asn-    151   
His-Asp-Gly-Asn-Gln-Cys-His-Cys-Gly-Ala-    161   
Asn-Ser-Cys-Val-Met-Ala-Ala-Met-Leu-Ser-    171   
Asp-Gln-Pro-Ser-Lys-Leu-Phe-Ser-Asp-Cys-    181   
Ser-Lys-Lys-Asp-Tyr-Gln-Thr-Phe-Leu-Thr-    191   
Val-Asn-Asn-Pro-Gln-Cys-Ile-Leu-Asn-Lys-    201    Pro

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

NUVELO PATENT RIGHTS AS OF THE EFFECTIVE DATE

PATENTS

 

COUNTRY

  

TITLE

  

PATENT #

ALBANIA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    01133 ARMENIA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 AUSTRALIA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    769313 AUSTRIA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 AZERBAIJAN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 BELARUS   
PHARMACEUTICAL COMPOSITIONS OF FlBRINOLYTIC AGENT    004627 BELGIUM   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 CYPRUS   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 DENMARK   
PHARMACEUTICAL COMPOSITIONS OF FlBRINOLYTIC AGENT    1220685 EURASIAN PATENT
OFFICE    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 EUROPEAN
PATENT OFFICE    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685
FEDERATION OF RUSSIA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT   
004627 FINLAND    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685
FRANCE    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 GERMANY
   PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 GREAT BRITAIN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 GREECE   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 HONG KONG   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    HK1049112 IRELAND   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 ITALY   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 KAZAKHSTAN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 KYRGYZSTAN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 LATVIA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685



--------------------------------------------------------------------------------

PATENTS

 

COUNTRY

  

TITLE

  

PATENT #

LITHUANIA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685
LUXEMBOURG    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685
MACEDONIA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    P-20040168
MEXICO    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    230347 MOLDOVA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 MONACO   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 NETHERLANDS   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 NEW ZEALAND   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    518007 NEW ZEALAND   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    530959 PORTUGAL   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 ROMANIA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 SINGAPORE   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    88065 SLOVENIA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 SOUTH AFRICA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    2002/2400 SPAIN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    ES2218228 T3 SWEDEN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 SWITZERLAND   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    1220685 TAJIKISTAN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 TURKMENISTAN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    004627 ALBANIA   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    AL-P-2005-01519 AUSTRALIA   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    767827 AUSTRIA    FIBRINOLYTICALLY ACTIVE
POLYPEPTIDE    1224298 BELGIUM    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298
CYPRUS    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 DENMARK   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298



--------------------------------------------------------------------------------

PATENTS

 

COUNTRY

  

TITLE

  

PATENT #

EURASIAN PATENT OFFICE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    005944 EUROPEAN
PATENT OFFICE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 FINLAND   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 FRANCE    FIBRINOLYTICALLY ACTIVE
POLYPEPTIDE    1224298 GERMANY    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
60019147.8 GREAT BRITAIN    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298
GREECE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    3053219 HONG KONG   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    HK1049351 IRELAND    FIBRINOLYTICALLY
ACTIVE POLYPEPTIDE    1224298 ITALY    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
1224298 LATVIA    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 LITHUANIA   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 LUXEMBOURG    FIBRINOLYTICALLY
ACTIVE POLYPEPTIDE    1224298 MACEDONIA    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE
   1224298 MONACO    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 NETHERLANDS
   FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 NEW ZEALAND   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    517951 PORTUGAL    FIBRINOLYTICALLY
ACTIVE POLYPEPTIDE    1224298 ROMANIA    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
1224298 SINGAPORE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    87654 SLOVENIA   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    P-200030687 SPAIN    FIBRINOLYTICALLY
ACTIVE POLYPEPTIDE    ES2240167 T3 SOUTH AFRICA    FIBRINOLYTICALLY ACTIVE
POLYPEPTIDE    2002/2206 SWEDEN    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
1224298



--------------------------------------------------------------------------------

PATENTS

 

COUNTRY

  

TITLE

  

PATENT #

SWITZERLAND    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    1224298 AUSTRIA   

METHOD FOR LOCALIZED ADMINISTRATION OF

FIBRINOLYTIC METALLOPROTEINASES

   E298585 BELGIUM    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    1239873 CYPRUS    METHOD FOR LOCALIZED ADMINISTRATION OF
FIBRINOLYTIC METALLOPROTEINASES    1239873 DENMARK    METHOD FOR LOCALIZED
ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    1239873 EUROPEAN PATENT
OFFICE    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES
   1239873 FINLAND    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    1239873 FRANCE    METHOD FOR LOCALIZED ADMINISTRATION OF
FIBRINOLYTIC METALLOPROTEINASES    1239873 GERMANY    METHOD FOR LOCALIZED
ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    600211118.08 GREAT BRITAIN
   METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES   
1239873 GREECE    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    EP/27757 HONG KONG    USE OF FIBRINOLYTIC
METALLOPROTEINASES FOR THE THERAPEUTIC TREATMENT OF A BLOOD CLOT    HK1050845
IRELAND   

METHOD FOR LOCALIZED ADMINISTRATION OF

FIBRINOLYTIC METALLOPROTEINASES

   1239873 ITALY    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    1239873 LITHUANIA    METHOD FOR LOCALIZED ADMINISTRATION
OF FIBRINOLYTIC METALLOPROTEINASES    1239873

LUXEMBOURG

   METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES   
1239873



--------------------------------------------------------------------------------

PATENTS

 

COUNTRY

  

TITLE

  

PATENT #

MACEDONIA    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    1239873 NETHERLANDS    METHOD FOR LOCALIZED ADMINISTRATION
OF FIBRINOLYTIC METALLOPROTEINASES    1239873 PORTUGAL    METHOD FOR LOCALIZED
ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    1239873 ROMANIA    METHOD
FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    1239873
SLOVENIA    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    1239873 SOUTH AFRICA    METHOD FOR TREATMENT OF INDWELLING
CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES    2005/0610 SPAIN   
METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC
METALLOPROTEINASES    1239873 SWEDEN    METHOD FOR LOCALIZED ADMINISTRATION OF
FIBRINOLYTIC METALLOPROTEINASES    1239873 SWITZERLAND    METHOD FOR LOCALIZED
ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    1239873 TURKEY    METHOD
FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    2005/03702

PATENT APPLICATIONS

 

COUNTRY

  

TITLE

  

PATENT #

AUSTRALIA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    2004201694
BRAZIL    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    Pl 0014420-7
BULGARIA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    106578 CANADA
   PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    2385966 CHINA   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    00816379.0 CZECH REPUBLIC
   PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    PV 2002-1033 EURASIAN
PATENT OFFICE    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    200400182
EUROPEAN PATENT OFFICE    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT   
04007657.2



--------------------------------------------------------------------------------

PATENT APPLICATIONS

 

COUNTRY

  

TITLE

  

PATENT #

HONG KONG    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    05100485.7
HUNGARY    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    P0202654 ISRAEL
   PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    148842 JAPAN   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    2001-527816 NEW ZEALAND   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    540967 NORWAY   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    0020021500 POLAND   
PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    P-355016 SERBIA &
MONTENEGRO    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    P-233/02
SINGAPORE    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    200400542-7
SLOVAK REPUBLIC    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT    424-2002
SOUTH KOREA    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT   
10-2002-7004128 WIPO    PHARMACEUTICAL COMPOSITIONS OF FIBRINOLYTIC AGENT   
PCT/US00/27022 AUSTRALIA    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    2004200776
BRAZIL    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    PI 0014414-2 BULGARIA   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    106577 CANADA    FIBRINOLYTICALLY ACTIVE
POLYPEPTIDE    2386185 CHINA    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
00816321.9 CZECH REPUBLIC    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    PV 2002-1034
EURASIAN PATENT OFFICE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    200400290
EUROPEAN PATENT OFFICE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    05006771.9 HONG
KONG    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    N/A HUNGARY    FIBRINOLYTICALLY
ACTIVE POLYPEPTIDE    P0202650 ISRAEL    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
148787 JAPAN    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    2001-528597 MEXICO   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    PA/a/2002/003126 MEXICO   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    PA/a/2004/012436



--------------------------------------------------------------------------------

PATENT APPLICATIONS

 

COUNTRY

  

TITLE

  

PATENT #

NEW ZEALAND    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    530114 NORWAY   
FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    20021501 POLAND    FIBRINOLYTICALLY
ACTIVE POLYPEPTIDE    P-355017 SERBIA & MONTENEGRO    FIBRINOLYTICALLY ACTIVE
POLYPEPTIDE    P-225/02 SERBIA & MONTENEGRO    FIBRINOLYTICALLY ACTIVE
POLYPEPTIDE    P-596/04 SINGAPORE    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
200401889-1 SLOVAK REPUBLIC    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
PV0423-2002S SOUTH KOREA    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE   
10-2002-7004225 WIPO    FIBRINOLYTICALLY ACTIVE POLYPEPTIDE    PCT/US00/27029
AUSTRALIA    METHOD FOR LOCALIZED ADMINISTRATION OF FlBRINOLYTIC
METALLOPROTEINASES    24346/01 CANADA    METHOD FOR LOCALIZED ADMINISTRATION OF
FIBRINOLYTIC METALLOPROTEINASES    2394613 EUROPEAN PATENT OFFICE    METHOD FOR
LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    05013933.6 HONG
KONG    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES
   N/A JAPAN    METHOD FOR LOCALIZED ADMINISTRATION OF FIBRINOLYTIC
METALLOPROTEINASES    2001-544901 MEXICO    METHOD FOR LOCALIZED ADMINISTRATION
OF FIBRINOLYTIC METALLOPROTEINASES    PA/a/2002/006024 WIPO    METHOD FOR
LOCALIZED ADMINISTRATION OF FIBRINOLYTIC METALLOPROTEINASES    PCT/US00/34143
AUSTRALIA    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING
FIBRINOLYTIC METALLOPROTEINASES    2003279258 BRAZIL    METHOD FOR TREATMENT OF
INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES    PI
0312149-6



--------------------------------------------------------------------------------

PATENT APPLICATIONS

 

COUNTRY

  

TITLE

  

PATENT #

CANADA    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING
FIBRINOLYTIC METALLOPROTEINASES    2489997 CHINA    METHOD FOR TREATMENT OF
INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES   
03819829.0 CZECH REPUBLIC    METHOD FOR TREATMENT OF INDWELLING CATHETER
OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES    PV2005-23 EURASIAN PATENT
OFFICE    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING
FIBRINOLYTIC METALLOPROTEINASES    200500065 EUROPEAN PATENT OFFICE    METHOD
FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC
METALLOPROTEINASES    03742133.6 HONG KONG    METHOD FOR TREATMENT OF INDWELLING
CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES    05105128.9 ISRAEL   
METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC
METALLOPROTEINASES    165834 JAPAN    METHOD FOR TREATMENT OF INDWELLING
CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES    2004-516120 MEXICO
   METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC
METALLOPROTEINASES    PA/a/2004/012847 NEW ZEALAND    METHOD FOR TREATMENT OF
INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES    537454
NORWAY    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING
FIBRINOLYTIC METALLOPROTEINASES    20050328 PHILIPPINES    METHOD FOR TREATMENT
OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES   
1-2004-502094



--------------------------------------------------------------------------------

PATENT APPLICATIONS

 

COUNTRY

  

TITLE

  

PATENT #

POLAND    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING
FIBRINOLYTIC METALLOPROTEINASES    N/A SERBIA & MONTENEGRO    METHOD FOR
TREATMENT OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES
   P-31/05 SINGAPORE    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION
USING FIBRINOLYTIC METALLOPROTEINASES    200407561-0 SLOVAK REPUBLIC    METHOD
FOR TREATMENT OF INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC
METALLOPROTEINASES    PV 5003-2005 SOUTH KOREA    METHOD FOR TREATMENT OF
INDWELLING CATHETER OCCLUSION USING FIBRINOLYTIC METALLOPROTEINASES   
10-2004-7020869 WIPO    METHOD FOR TREATMENT OF INDWELLING CATHETER OCCLUSION
USING FIBRINOLYTIC METALLOPROTEINASES    PCT/US03/19702



--------------------------------------------------------------------------------

EXHIBIT D

BAYER’S EXCLUSIONS TO COMPETITIVE PRODUCTS

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT D

[    *    ]

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT E

SUMMARY OF BUDGET FOR GLOBAL DEVELOPMENT PROGRAMS IN 2006

[ATTACHED]



--------------------------------------------------------------------------------

Alfimeprase Expenses (December Update)

Future Expenses

figures are (‘000)

 

      2006    2006       Q1    Q2    Q3    Q4    Total Clinical / Regulatory   

•      PAO/CO

   [       *      

•      DVT/ Stroke

         *      

•      FTE Allocation ($)

         *      

•      FTE Equivalent (#)

         *      

Manufacturing

              

•      Bulk Drug Substance (Avecia)

         *      

•      Final Drug Product Production [    *    ]

         *      

•      Stability & Product Characterization [    *    ]

         *      

•      Other Product Characterization, Process Validation,

              

       Clinical Packaging & Distribution

         *      

•      Consultants

         *      

•      Headcount Related

         *      

•      FTE Allocation ($)

         *      

•      FTE Equivalent (#)

         *      

Capital & Software

              

•      SAS/CDM/Safety Database

         *      

•      Formulation tanks & Other Capital

         *      

G&A (Allocation)

   —      —      —      —      —                           

Total cost

         *       ]                         

Notes:

2006 expenses based on a $[    *    ] FTE rate

 

--------------------------------------------------------------------------------

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

Alfimeprase Financials (Dec Update)